                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 1 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative An email from Juliet Beyler, a senior member of
 002760 hold0000 hold0000                0:00 Process     the Transgender Military Service Working Group
          9185        9185                    Privilege - convened by Secretary Mattis on June 30, 2017,
                                              DPP         to Stephanie Miller, the Chair of that working
                                                          group, providing recommendations regarding
                                                          future work of the working group in light of the
                                                          President's statements on Twitter. This
                                                          document is pre-decisional. It was created long
                                                          before the DoD Transgender Service Policy was
                                                          finalized by DoD. This document is also
                                                          deliberative. It reflects suggestions among DoD
                                                          officials as to how to proceed given the
                                                          President’s Twitter statements. See Declaration
                                                          of Robert E. Easton, August 28, 2020, ⁋5.




                                                                                                                             1
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 2 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative This document reflects deliberations among
 002762 hold0000 hold0000                0:00 Process     Stephanie Miller, others in the Office of the
          9186        9187                    Privilege - Under Secretary of Defense for Personnel and
                                              DPP         Readiness, and Paul Haverstick, a DoD
                                                          spokesperson, regarding a further statement
                                                          from DoD in light of the President’s tweets. This
                                                          document contains an email chain between
                                                          senior members of the Department regarding
                                                          whether and when to provide new guidance to
                                                          DoD in light of the President’s statements on
                                                          twitter. The email chain contains proposed
                                                          questions and answers that were not adopted
                                                          and never finalized, and were exchanged long
                                                          before the DoD Transgender Service Policy was
                                                          itself finalized. See Declaration of Robert E.
                                                          Easton, August 28, 2020, ⁋6.




                                                                                                                              2
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 3 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative This document reflects deliberations among
 002765 hold0000 hold0000                0:00 Process     Stephanie Miller, others in the Office of the
          9188        9189                    Privilege - Under Secretary of Defense for Personnel and
                                              DPP         Readiness, and Paul Haverstick, a DoD
                                                          spokesperson, regarding a further statement
                                                          from DoD in light of the President’s tweets. This
                                                          document contains an email chain between
                                                          senior members of the Department regarding
                                                          whether and when to provide new guidance to
                                                          DoD in light of the President’s statements on
                                                          twitter. The email chain contains proposed
                                                          questions and answers that were not adopted
                                                          and never finalized, and were exchanged long
                                                          before the DoD Transgender Service Policy was
                                                          itself finalized. See Declaration of Robert E.
                                                          Easton, August 28, 2020, ⁋6.
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 005911 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9190        9190                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. This document is pre-decisional. It
                                                          preceded DoD’s decisions about how to
                                                          respond to the President’s tweets, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋7.

                                                                                                                               3
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 4 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 012348 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9196        9196                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. This document is pre-decisional. It
                                                          preceded DoD’s decisions about how to
                                                          respond to the President’s tweets, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋7.




                                                                                                                               4
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 5 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 012351 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9197        9197                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. This document is pre-decisional. It
                                                          preceded DoD’s decisions about how to
                                                          respond to the President’s tweets, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋7.
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 012354 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9198        9198                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. It preceded DoD’s decisions about
                                                          how to respond to the President’s tweets, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          And they are deliberative because they were
                                                          not the final version of the talking points
                                                          circulated once all relevant stakeholders had an
                                                          opportunity to review and edit. They also
                                                          capture the deliberative process undertaken by
                                                          DoD as it developed and refined its response to
                                                          the President’s tweets. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋7.

                                                                                                                               5
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 6 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 028488 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9205        9205                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. This document is pre-decisional. It
                                                          preceded DoD’s decisions about how to
                                                          respond to the President’s tweets, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. Draft versions of that
                                                          briefing card that were sent out to senior DoD
                                                          staff members for review and comment. The
                                                          documents all have a large “DRAFT” watermark
                                                          appearing diagonally from left to right. This
                                                          document is pre-decisional. It preceded DoD’s
                                                          decisions about how to respond to the
                                                          President’s tweets, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋7.

                                                                                                                               6
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 7 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 086112 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9281        9281                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. This document is pre-decisional. It
                                                          preceded DoD’s decisions about how to
                                                          respond to the President’s tweets, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋7.




                                                                                                                               7
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 8 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft versions of that briefing card that were
 095679 hold0000 hold0000                0:00 Process     sent out to senior DoD staff members for review
          9283        9283                    Privilege - and comment. The documents all have a large
                                              DPP         “DRAFT” watermark appearing diagonally from
                                                          left to right. This document is pre-decisional. It
                                                          preceded DoD’s decisions about how to
                                                          respond to the President’s tweets, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they are
                                                          deliberative because they were not the final
                                                          version of the talking points circulated once all
                                                          relevant stakeholders had an opportunity to
                                                          review and edit. They also capture the
                                                          deliberative process undertaken by DoD as it
                                                          developed and refined its response to the
                                                          President’s tweets. See Declaration of Robert E.
                                                          Easton, August 28, 2020, ⁋7.




                                                                                                                               8
                                  Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 9 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege     Document Description and Privilege Basis          Priv.   Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Communications regarding proposed talking
 026991 hold0000 hold0000                0:00 Process      points to be sent to the White House about
          9202        9204                    Privilege -  DoD’s forthcoming actions in light of the
                                              DPP;         President’s statements on Twitter. The
                                              Attorney     document in particular contains proposed
                                              Client       questions and answers sent by Paul S. Koffsky, a
                                              Privilege -  senior DoD attorney performing the duties of
                                              ACP;         the DoD General Counsel, to senior members of
                                              Presidential the staff of the Secretary of Defense for review
                                              Communica and comment. In response, a senior staff
                                              tions        member offered a reaction to the proposed
                                              Privilege -  questions and answers. This conversation is
                                              PCP          pre-decisional. It preceded the White House’s
                                                           decisions about how to explain DoD’s
                                                           forthcoming actions, as well as the Secretary of
                                                           Defense’s ultimate decision on the DoD
                                                           Transgender Service Policy. The conversation is
                                                           also deliberative. It shows the mental
                                                           impressions and thoughts of senior DoD officials
                                                           as the Department worked to respond to the
                                                           President’s tweets. The initial email in the chain
                                                           reflects a discussion with an attorney in the
                                                           Office of the White House Counsel, and has
                                                           been separately redacted of information subject
                                                           to to the Presidential Communications Privilege
                                                           and attorney-client privilege. See Declaration of
                                                           Robert E. Easton, August 28, 2020, ⁋8.




                                                                                                                                9
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 10 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Document reflects a high-level email
 083396 hold0000 hold0000                0:00 Process     conversation that includes Secretary of Defense
          9216        9216                    Privilege - Mattis concerning recommended next steps
                                              DPP         after the President's statements on Twitter. This
                                                          document is pre-decisional. It precedes DoD’s
                                                          decision about how to respond to the
                                                          statements, as well as the Department’s
                                                          February 22, 2018 final recommendation to the
                                                          President on military service by transgender
                                                          personnel. This document is also deliberative.
                                                          It contains recommendations from senior policy
                                                          makers on how to proceed with policy on
                                                          military service by transgender individuals and
                                                          individuals with gender dysphoria.Document
                                                          reflects a high-level email conversation that
                                                          includes Secretary of Defense Mattis concerning
                                                          recommended next steps after the President's
                                                          statements on Twitter. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋9.




                                                                                                                              10
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 11 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Document reflects a high-level email
 083400 hold0000 hold0000                0:00 Process     conversation that includes Secretary of Defense
          9217        9217                    Privilege - Mattis concerning recommended next steps
                                              DPP         after the President's statements on Twitter.
                                                          This document is pre-decisional. It precedes
                                                          DoD’s decision about how to respond to the
                                                          statements, as well as the Department’s
                                                          February 22, 2018 final recommendation to the
                                                          President on military service by transgender
                                                          personnel. This document is also deliberative.
                                                          It contains recommendations from senior policy
                                                          makers on how to proceed with policy on
                                                          military service by transgender individuals and
                                                          individuals with gender dysphoria. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋9.
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Document reflects a high-level email
 083402 hold0000 hold0000                0:00 Process     conversation that includes Secretary of Defense
          9218        9218                    Privilege - Mattis concerning recommended next steps
                                              DPP         after the President's statements on Twitter. This
                                                          document is pre-decisional. It precedes DoD’s
                                                          decision about how to respond to the
                                                          statements, as well as the Department’s
                                                          February 22, 2018 final recommendation to the
                                                          President on military service by transgender
                                                          personnel. This document is also deliberative.
                                                          It contains recommendations from senior policy
                                                          makers on how to proceed with policy on
                                                          military service by transgender individuals and
                                                          individuals with gender dysphoria.See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋9.


                                                                                                                              11
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 12 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Document reflects a high-level email
 085502 hold0000 hold0000                0:00 Process     conversation that includes Secretary of Defense
          9280        9280                    Privilege - Mattis concerning recommended next steps
                                              DPP         after the President's statements on Twitter. This
                                                          document is pre-decisional. It precedes DoD’s
                                                          decision about how to respond to the
                                                          statements, as well as the Department’s
                                                          February 22, 2018 final recommendation to the
                                                          President on military service by transgender
                                                          personnel. This document is also deliberative.
                                                          It contains recommendations from senior policy
                                                          makers on how to proceed with policy on
                                                          military service by transgender individuals and
                                                          individuals with gender dysphoria. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋9.




                                                                                                                              12
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 13 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Document reflects a high-level email
 083390 hold0000 hold0000                0:00 Process     conversation that includes Secretary of Defense
          9214        9215                    Privilege - Mattis concerning recommended next steps
                                              DPP         after the President's statements on Twitter and
                                                          also includes a draft statement for review and
                                                          comment by the senior staff members.This
                                                          document is pre-decisional and deliberative
                                                          because it captures the active decision-making
                                                          process of senior DoD officials as they
                                                          collaborated across email to provide comments
                                                          and thoughts on draft documents.Another
                                                          category concerns draft Defense Health Agency
                                                          (“DHA”) talking points and media responses.
                                                          Within DoD, talking points are developed by
                                                          staff for senior leaders to arm these leaders
                                                          with correct facts and policy positions so that
                                                          DoD is speaking with one voice to its
                                                          components, the Services, other parts of the
                                                          U.S. Government, and the public. Talking points
                                                          in draft form have not been approved by DoD
                                                          leadership and therefore are not deemed
                                                          appropriate for release. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋9.




                                                                                                                            13
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 14 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Document reflects a high-level email
 084565 hold0000 hold0000                0:00 Process     conversation that includes Secretary of Defense
          9262        9265                    Privilege - Mattis concerning recommended next steps
                                              DPP         after the President's statements on Twitter and
                                                          also includes a draft statement for review and
                                                          comment by the senior staff members. This
                                                          document is pre-decisional and deliberative
                                                          because it captures the active decision-making
                                                          process of senior DoD officials as they
                                                          collaborated across email to provide comments
                                                          and thoughts on draft documents.Another
                                                          category concerns draft Defense Health Agency
                                                          (“DHA”) talking points and media responses.
                                                          Within DoD, talking points are developed by
                                                          staff for senior leaders to arm these leaders
                                                          with correct facts and policy positions so that
                                                          DoD is speaking with one voice to its
                                                          components, the Services, other parts of the
                                                          U.S. Government, and the public. Talking points
                                                          in draft form have not been approved by DoD
                                                          leadership and therefore are not deemed
                                                          appropriate for release. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋9.




                                                                                                                            14
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 15 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Draft Defense Health Agency (“DHA”) talking
 124749 hold0000 hold0000                0:00 Process     points and media responses. Draft talking points
          9284        9286                    Privilege - and proposed questions and answers to address
                                              DPP         media inquiries and inquiries from the Military
                                                          Services in light of the President's statements
                                                          on Twitter. The talking points and proposed
                                                          questions and answers were sent to Raquel C.
                                                          Bono, the Director of the DHA, by a senior
                                                          member of her staff for her review and
                                                          comment. This document is pre-decisional and
                                                          deliberative. It reflects the review, comment,
                                                          and reflection by senior DoD officials concerning
                                                          policy and possible public statements before
                                                          statements were issued by DoD. Additionally,
                                                          talking points in draft form have not been
                                                          approved by DoD leadership and therefore are
                                                          not deemed appropriate for release. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋10.
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative This document is an email chain among senior
 006295 hold0000 hold0000                0:00 Process     staff members of the Defense Health Agency
          9191        9192                    Privilege - deliberating on possible responses to several
                                              DPP         media inquiries they had received following the
                                                          President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflects the review, comment, and reflection by
                                                          senior DoD officials concerning policy and
                                                          possible public statements before statements
                                                          were issued by DoD. Additionally, talking points
                                                          in draft form have not been approved by DoD
                                                          leadership and therefore are not deemed
                                                          appropriate for release. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋10.

                                                                                                                              15
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 16 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Draft Defense Health Agency (“DHA”) talking
 006370 hold0000 hold0000                0:00 Process     points and media responses. an email chain
          9193        9195                    Privilege - among senior staff members of DHA
                                              DPP         deliberating on possible responses to several
                                                          media inquiries they had received following the
                                                          President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflects the review, comment, and reflection by
                                                          senior DoD officials concerning policy and
                                                          possible public statements before statements
                                                          were issued by DoD. Additionally, talking points
                                                          in draft form have not been approved by DoD
                                                          leadership and therefore are not deemed
                                                          appropriate for release. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋10.




                                                                                                                             16
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 17 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 033282 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9206        9207                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense.This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              17
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 18 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083972 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9225        9227                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              18
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 19 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083984 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9228        9229                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              19
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 20 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083986 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9230        9231                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              20
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 21 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083988 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9232        9233                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process.See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              21
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 22 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083990 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9234        9235                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              22
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 23 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083992 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9236        9236                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              23
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 24 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 083994 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9237        9237                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              24
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 25 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 084541 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9259        9259                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              25
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 26 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 084545 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9260        9261                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              26
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 27 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Document that contains deliberations on a draft
 085464 hold0000 hold0000                0:00 Process     statement from the Secretary of Defense in light
          9272        9273                    Privilege - of the President’s tweet. An email chain entitled
                                              DPP         “DRAFT Statement on TG” consisting of
                                                          deliberations among senior officials within DoD.
                                                          The emails contain a draft statement seeking
                                                          review and comment from senior staff
                                                          members from the Office of the Secretary of
                                                          Defense. This document is pre-decisional
                                                          because it was developed prior to the final
                                                          public statement released by DoD, as well as the
                                                          Department’s ultimate policy decisions on the
                                                          issue. This document also demonstrates the
                                                          typical back-and-forth that takes place among
                                                          senior officials in the development and
                                                          refinement of a public statement by DoD before
                                                          the statement is made public. It therefore
                                                          reflects DoD’s deliberative process. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋11.




                                                                                                                              27
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 28 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative A version of the document that contains
 083326 hold0000 hold0000                0:00 Process     deliberations on a draft statement from the
          9211        9211                    Privilege - Secretary of Defense in light of the President’s
                                              DPP         tweet. An email chain entitled “DRAFT
                                                          Statement on TG” consisting of deliberations
                                                          among senior officials within DoD. The emails
                                                          contain a draft statement seeking review and
                                                          comment from senior staff members from the
                                                          Office of the Secretary of Defense. This
                                                          document is pre-decisional because it was
                                                          developed prior to the final public statement
                                                          released by DoD, as well as the Department’s
                                                          ultimate policy decisions on the issue. This
                                                          document also demonstrates the typical back-
                                                          and-forth that takes place among senior officials
                                                          in the development and refinement of a public
                                                          statement by DoD before the statement is
                                                          made public. It therefore reflects DoD’s
                                                          deliberative process. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋11




                                                                                                                              28
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 29 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative A version of the document that contains
 083328 hold0000 hold0000                0:00 Process     deliberations on a draft statement from the
          9212        9212                    Privilege - Secretary of Defense in light of the President’s
                                              DPP         tweet. An email chain entitled “DRAFT
                                                          Statement on TG” consisting of deliberations
                                                          among senior officials within DoD. The emails
                                                          contain a draft statement seeking review and
                                                          comment from senior staff members from the
                                                          Office of the Secretary of Defense. This
                                                          document is pre-decisional because it was
                                                          developed prior to the final public statement
                                                          released by DoD, as well as the Department’s
                                                          ultimate policy decisions on the issue. This
                                                          document also demonstrates the typical back-
                                                          and-forth that takes place among senior officials
                                                          in the development and refinement of a public
                                                          statement by DoD before the statement is
                                                          made public. It therefore reflects DoD’s
                                                          deliberative process. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋11.




                                                                                                                              29
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 30 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative A version of the document that contains
 083330 hold0000 hold0000                0:00 Process     deliberations on a draft statement from the
          9213        9213                    Privilege - Secretary of Defense in light of the President’s
                                              DPP         tweet. An email chain entitled “DRAFT
                                                          Statement on TG” consisting of deliberations
                                                          among senior officials within DoD. The emails
                                                          contain a draft statement seeking review and
                                                          comment from senior staff members from the
                                                          Office of the Secretary of Defense. This
                                                          document is pre-decisional because it was
                                                          developed prior to the final public statement
                                                          released by DoD, as well as the Department’s
                                                          ultimate policy decisions on the issue. This
                                                          document also demonstrates the typical back-
                                                          and-forth that takes place among senior officials
                                                          in the development and refinement of a public
                                                          statement by DoD before the statement is
                                                          made public. It therefore reflects DoD’s
                                                          deliberative process. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋11.




                                                                                                                              30
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 31 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative A version of the document that contains
 084539 hold0000 hold0000                0:00 Process     deliberations on a draft statement from the
          9257        9258                    Privilege - Secretary of Defense in light of the President’s
                                              DPP         tweet. An email chain entitled “DRAFT
                                                          Statement on TG” consisting of deliberations
                                                          among senior officials within DoD. The emails
                                                          contain a draft statement seeking review and
                                                          comment from senior staff members from the
                                                          Office of the Secretary of Defense. This
                                                          document is pre-decisional because it was
                                                          developed prior to the final public statement
                                                          released by DoD, as well as the Department’s
                                                          ultimate policy decisions on the issue. This
                                                          document also demonstrates the typical back-
                                                          and-forth that takes place among senior officials
                                                          in the development and refinement of a public
                                                          statement by DoD before the statement is
                                                          made public. It therefore reflects DoD’s
                                                          deliberative process. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋11.
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Email deliberations of senior officials in the
 084000 hold0000 hold0000                0:00 Process     Office of the Secretary of Defense regarding a
          9238        9244                    Privilege - senior military official’s response to certain
                                              DPP         international events affecting national security.
                                                          The discussion is unrelated to the topic of
                                                          transgender military service and appears in the
                                                          collection only because an accompanying news
                                                          story mentions the President’s statements on
                                                          Twitter. A redacted version of this email
                                                          disclosing the news story on the President’s
                                                          statements on Twitter will be provided to
                                                          Plaintiffs. See Declaration of Robert E. Easton,
                                                          August 28, 2020, ⁋12.

                                                                                                                              31
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 32 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Email deliberations of senior officials in the
 084002 hold0000 hold0000                0:00 Process     Office of the Secretary of Defense regarding a
          9245        9250                    Privilege - senior military official’s response to certain
                                              DPP         international events affecting national security.
                                                          The discussion is unrelated to the topic of
                                                          transgender military service and appears in the
                                                          collection only because an accompanying news
                                                          story mentions the President’s statements on
                                                          Twitter. A redacted version of this email
                                                          disclosing the news story on the President’s
                                                          statements on Twitter will be provided to
                                                          Plaintiffs. See Declaration of Robert E. Easton,
                                                          August 28, 2020, ⁋12.
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Email deliberations of senior officials in the
 085466 hold0000 hold0000                0:00 Process     Office of the Secretary of Defense regarding a
          9274        9279                    Privilege - senior military official’s response to certain
                                              DPP         international events affecting national security.
                                                          The discussion is unrelated to the topic of
                                                          transgender military service and appears in the
                                                          collection only because an accompanying news
                                                          story mentions the President’s statements on
                                                          Twitter. A redacted version of this email
                                                          disclosing the news story on the President’s
                                                          statements on Twitter will be provided to
                                                          Plaintiffs. See Declaration of Robert E. Easton,
                                                          August 28, 2020, ⁋12.




                                                                                                                              32
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 33 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Concerns a draft statement on North Korea.
 084535 hold0000 hold0000                0:00 Process     Statement by Chief Pentagon Spokesperson
          9251        9253                    Privilege - Dana W. White on North Korea IBCM launch”
                                              DPP         contain a draft statement by the Chief Pentagon
                                                          spokesperson on the launch of an ICBM from
                                                          North Korea and comments on that draft
                                                          statement. The statement is unrelated to
                                                          transgender military service and appears in the
                                                          collection only because the email chain briefly
                                                          references the release of a separate and
                                                          unrelated statement on military service by
                                                          transgender individuals. A redacted version of
                                                          this email disclosing the reference to the
                                                          statement on military service by transgender
                                                          individuals will be provided to Plaintiffs. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋13.




                                                                                                                            33
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 34 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative Concerns a draft statement on North Korea.
 084537 hold0000 hold0000                0:00 Process     Statement by Chief Pentagon Spokesperson
          9254        9256                    Privilege - Dana W. White on North Korea IBCM launch”
                                              DPP         contain a draft statement by the Chief Pentagon
                                                          spokesperson on the launch of an ICBM from
                                                          North Korea and comments on that draft
                                                          statement. The statement is unrelated to
                                                          transgender military service and appears in the
                                                          collection only because the email chain briefly
                                                          references the release of a separate and
                                                          unrelated statement on military service by
                                                          transgender individuals. A redacted version of
                                                          this email disclosing the reference to the
                                                          statement on military service by transgender
                                                          individuals will be provided to Plaintiffs. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋13.




                                                                                                                            34
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 35 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/31/2017 Deliberative Recommendations on how to respond to other
 083924 hold0000 hold0000                0:00 Process     news items unrelated to transgender service. It
          9219        9221                    Privilege - contains recommendations from the Pentagon
                                              DPP         Chief Spokesperson regarding how to respond
                                                          to various press inquiries involving the U.S.
                                                          presence in Afghanistan and DoD’s South Asia
                                                          and Afghanistan strategy. The deliberations and
                                                          recommendations contained in the email do not
                                                          involve military service by transgender
                                                          individuals and appear in the collection only
                                                          because an inquiry from a reporter concerning
                                                          military service by transgender individuals is
                                                          briefly mentioned at the bottom of the chain. A
                                                          redacted version of this email disclosing the
                                                          comment on the reporter’s inquiry will be
                                                          provided to Plaintiffs. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋14.




                                                                                                                              35
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 36 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/31/2017 Deliberative Recommendations on how to respond to other
 083928 hold0000 hold0000                0:00 Process     news items unrelated to transgender service. It
          9222        9224                    Privilege - contains recommendations from the Pentagon
                                              DPP         Chief Spokesperson regarding how to respond
                                                          to various press inquiries involving the U.S.
                                                          presence in Afghanistan and DoD’s South Asia
                                                          and Afghanistan strategy. The deliberations and
                                                          recommendations contained in the email do not
                                                          involve military service by transgender
                                                          individuals and appear in the collection only
                                                          because an inquiry from a reporter concerning
                                                          military service by transgender individuals is
                                                          briefly mentioned at the bottom of the chain. A
                                                          redacted version of this email disclosing the
                                                          comment on the reporter’s inquiry will be
                                                          provided to Plaintiffs. See Declaration of Robert
                                                          E. Easton, August 28, 2020, ⁋14.




                                                                                                                              36
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 37 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis          Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/31/2017 Deliberative Document dealing with talking points for a
 095473 hold0000 hold0000                0:00 Process     phone call between the Secretary of Defense
          9282        9282                    Privilege - and Senator Mitch McConnell. The notes
                                              DPP         prepared for the Secretary of Defense for a
                                                          phone call with the Senate Majority Leader on
                                                          August 2, 2017. The notes contain many of the
                                                          Secretary’s strategic, national security, and
                                                          budgetary priorities for the Department of
                                                          Defense. The notes do not mention military
                                                          service by transgender individuals. This
                                                          withheld document is deliberative. It reflects
                                                          the confidential opinions and deliberations of
                                                          the Secretary of Defense and Deputy Secretary
                                                          of Defense. It is also pre-decisional. It precedes
                                                          both the call with Senator McConnell and
                                                          subsequent decisions on the strategic, national
                                                          security, and budgetary priorities addressed in
                                                          the notes. See Declaration of Robert E. Easton,
                                                          August 28, 2020, ⁋15.




                                                                                                                               37
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 38 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/29/2017 Deliberative A discussion between the Secretary of Defense
 085436 hold0000 hold0000                0:00 Process     and Chairman of the Joint Chiefs of Staff
          9266        9267                    Privilege - regarding the development of a statement in
                                              DPP         light of the President’s tweet. Contains email
                                                          deliberations between the Secretary of Defense
                                                          and the Chairman of the Joint Chiefs of Staff
                                                          regarding a statement issued to other senior
                                                          officers following the President's statements on
                                                          Twitter.The document reflects thoughts and
                                                          opinions about the DoD Transgender Service
                                                          Policy between the most senior officials within
                                                          DoD. In addition, it is pre-decisional to both the
                                                          immediate question of how DoD would respond
                                                          to the President’s tweets and the ultimate issue
                                                          of policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋16.




                                                                                                                               38
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 39 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative A discussion between the Secretary of Defense
 085460 hold0000 hold0000                0:00 Process     and Chairman of the Joint Chiefs of Staff
          9268        9269                    Privilege - regarding the development of a statement in
                                              DPP         light of the President’s tweet. Contains email
                                                          deliberations between the Secretary of Defense
                                                          and the Chairman of the Joint Chiefs of Staff
                                                          regarding a statement issued to other senior
                                                          officers following the President's statements on
                                                          Twitter. The document reflects thoughts and
                                                          opinions about the DoD Transgender Service
                                                          Policy between the most senior officials within
                                                          DoD. In addition, it is pre-decisional to both the
                                                          immediate question of how DoD would respond
                                                          to the President’s tweets and the ultimate issue
                                                          of policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋16.




                                                                                                                               39
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 40 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/27/2017 Deliberative A discussion between the Secretary of Defense
 085462 hold0000 hold0000                0:00 Process     and Chairman of the Joint Chiefs of Staff
          9270        9271                    Privilege - regarding the development of a statement in
                                              DPP         light of the President’s tweet. Contains email
                                                          deliberations between the Secretary of Defense
                                                          and the Chairman of the Joint Chiefs of Staff
                                                          regarding a statement issued to other senior
                                                          officers following the President's statements on
                                                          Twitter. The document reflects thoughts and
                                                          opinions about the DoD Transgender Service
                                                          Policy between the most senior officials within
                                                          DoD. In addition, it is pre-decisional to both the
                                                          immediate question of how DoD would respond
                                                          to the President’s tweets and the ultimate issue
                                                          of policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Robert E. Easton, August 28, 2020, ⁋16.
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Email chain from Ms. Miller to senior officials
 002750 hold0000 hold0000                0:00 Process     from the Office of the Under Secretary for
          9176        9178                    Privilege - Personnel and Readiness providing
                                              DPP         recommendations pertaining to the future
                                                          duties of the Transgender Military Service
                                                          Working Group and recommendations
                                                          regarding personnel policy changes in light of
                                                          the President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflect the real-time thoughts and deliberations
                                                          of senior DoD personnel as they worked to
                                                          develop and refine the Department’s policy. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋17.



                                                                                                                               40
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 41 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Email chain from Ms. Miller to senior officials
 002754 hold0000 hold0000                0:00 Process     from the Office of the Under Secretary for
          9179        9181                    Privilege - Personnel and Readiness providing
                                              DPP         recommendations pertaining to the future
                                                          duties of the Transgender Military Service
                                                          Working Group and recommendations
                                                          regarding personnel policy changes in light of
                                                          the President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflect the real-time thoughts and deliberations
                                                          of senior DoD personnel as they worked to
                                                          develop and refine the Department’s policy. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋17.
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Email chain from Ms. Miller to senior officials
 002759 hold0000 hold0000                0:00 Process     from the Office of the Under Secretary for
          9182        9184                    Privilege - Personnel and Readiness providing
                                              DPP         recommendations pertaining to the future
                                                          duties of the Transgender Military Service
                                                          Working Group and recommendations
                                                          regarding personnel policy changes in light of
                                                          the President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflect the real-time thoughts and deliberations
                                                          of senior DoD personnel as they worked to
                                                          develop and refine the Department’s policy.
                                                          See Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋17.




                                                                                                                             41
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 42 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Email chain from Ms. Miller to senior officials
 012356 hold0000 hold0000                0:00 Process     from the Office of the Under Secretary for
          9199        9201                    Privilege - Personnel and Readiness providing
                                              DPP         recommendations pertaining to the future
                                                          duties of the Transgender Military Service
                                                          Working Group and recommendations
                                                          regarding personnel policy changes in light of
                                                          the President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflect the real-time thoughts and deliberations
                                                          of senior DoD personnel as they worked to
                                                          develop and refine the Department’s policy. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋17.
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Email chain from Ms. Miller to senior officials
 052032 hold0000 hold0000                0:00 Process     from the Office of the Under Secretary for
          9208        9210                    Privilege - Personnel and Readiness providing
                                              DPP         recommendations pertaining to the future
                                                          duties of the Transgender Military Service
                                                          Working Group and recommendations
                                                          regarding personnel policy changes in light of
                                                          the President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflect the real-time thoughts and deliberations
                                                          of senior DoD personnel as they worked to
                                                          develop and refine the Department’s policy. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋17.




                                                                                                                             42
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 43 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           7/26/2017 Deliberative Email chain from Ms. Miller to senior officials
 128609 hold0000 hold0000                0:00 Process     from the Office of the Under Secretary for
          9287        9289                    Privilege - Personnel and Readiness providing
                                              DPP         recommendations pertaining to the future
                                                          duties of the Transgender Military Service
                                                          Working Group and recommendations
                                                          regarding personnel policy changes in light of
                                                          the President's statements on Twitter. This
                                                          document is pre-decisional and deliberative. It
                                                          reflect the real-time thoughts and deliberations
                                                          of senior DoD personnel as they worked to
                                                          develop and refine the Department’s policy. See
                                                          Declaration of Robert E. Easton, August 28,
                                                          2020, ⁋17.




                                                                                                                             43
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 44 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date       Privilege        Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                      Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           7/27/2017    Deliberative   This document contains a series of questions
 100104 hold0000 hold0000                0:00   Process        posed by Dr. Mark T. Esper, then a nominee to
 73.000 9174          9175                      Privilege -    be Secretary of the Army, in order to prepare
 1                                              DPP            and develop talking points for his confirmation
                                                               hearing before the United States Senate
                                                               Committee on Armed Services. This document
                                                               contains recommended responses on several
                                                               topics, only one of which is military service by
                                                               transgender individuals and individuals with
                                                               gender dysphoria. This document is pre-
                                                               decisional because the recommendations it
                                                               contains were generated prior to, and in
                                                               preparation for, Dr. Esper's SASC confirmation
                                                               hearing. This document is also pre-decisional
                                                               because it is a non-final draft. This document is
                                                               deliberative because Dr. Esper's questions and
                                                               the associated recommendations reflect the
                                                               candid advice of government officials on how to
                                                               address topics critical to the Army's operations
                                                               in the context of his confirmation hearing. (See
                                                               Declaration of COL Emanuel, August 27, 2020).




                                                                                                                                   44
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 45 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/23/2018 Deliberative Draft information paper analyzing, critiquing,     Y           Requires Warner review
 007452 hold0000 hold0000                0:00 Process     and providing recommendations regarding the
          9659        9664                    Privilege - RAND Report that was prepared for the
                                              DPP         Secretary of Defense to be used in deliberations
                                                          concerning DoD’s Transgender Service Policy.
                                                          The document is pre-decisional. It was created
                                                          before DoD’s Report was finalized and before
                                                          Secretary Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/23/2018 Deliberative Additional versions of that draft information      Y           Requires Warner Review
 007451 hold0000 hold0000                0:00 Process     paper containing comments from senior DoD
          9656        9658                    Privilege - officials in the Office of the Undersecretary of
                                              DPP         Defense for Personnel and Readiness (“OUSD
                                                          (P&R)”). The document is pre-decisional. It was
                                                          created before DoD’s Report was finalized and
                                                          before Secretary Mattis adopted the Panel of
                                                          Expert’s recommendations in full and presented
                                                          them to the President on or about February 22,
                                                          2018. This document is also deliberative. It
                                                          reflects the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.

                                                                                                                                                  45
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 46 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Additional versions of that draft information      Y           Requires Warner Review
 087724 hold0001 hold0001                0:00 Process     paper containing comments from senior DoD
          0319        0323                    Privilege - officials in the Office of the Undersecretary of
                                              DPP         Defense for Personnel and Readiness (“OUSD
                                                          (P&R)”). The document is pre-decisional. It was
                                                          created before DoD’s Report was finalized and
                                                          before Secretary Mattis adopted the Panel of
                                                          Expert’s recommendations in full and presented
                                                          them to the President on or about February 22,
                                                          2018. This document is also deliberative. It
                                                          reflects the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Additional versions of that draft information      Y           Requires Warner Review
 137997 hold0001 hold0001                0:00 Process     paper containing comments from senior DoD
          1028        1032                    Privilege - officials in the Office of the Undersecretary of
                                              DPP         Defense for Personnel and Readiness (“OUSD
                                                          (P&R)”). The document is pre-decisional. It was
                                                          created before DoD’s Report was finalized and
                                                          before Secretary Mattis adopted the Panel of
                                                          Expert’s recommendations in full and presented
                                                          them to the President on or about February 22,
                                                          2018. This document is also deliberative. It
                                                          reflects the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.


                                                                                                                                                  46
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 47 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Additional versions of that draft information      Y           Requires Warner Review
 137999 hold0001 hold0001                0:00 Process     paper containing comments from senior DoD
          1034        1038                    Privilege - officials in the Office of the Undersecretary of
                                              DPP         Defense for Personnel and Readiness (“OUSD
                                                          (P&R)”). The document is pre-decisional. It was
                                                          created before DoD’s Report was finalized and
                                                          before Secretary Mattis adopted the Panel of
                                                          Expert’s recommendations in full and presented
                                                          them to the President on or about February 22,
                                                          2018. This document is also deliberative. It
                                                          reflects the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Additional versions of that draft information      Y           Requires Warner Review
 141675 hold0001 hold0001                0:00 Process     paper containing comments from senior DoD
          1161        1165                    Privilege - officials in the Office of the Undersecretary of
                                              DPP         Defense for Personnel and Readiness (“OUSD
                                                          (P&R)”). The document is pre-decisional. It was
                                                          created before DoD’s Report was finalized and
                                                          before Secretary Mattis adopted the Panel of
                                                          Expert’s recommendations in full and presented
                                                          them to the President on or about February 22,
                                                          2018. This document is also deliberative. It
                                                          reflects the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.


                                                                                                                                                  47
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 48 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/27/2018 Deliberative Identical versions of a separate memorandum       Y         Requires Warner Review
 122716 hold0001 hold0001                0:00 Process     prepared by Dr. Terry Adirim, a senior doctor
          0463        0467                    Privilege - and subject matter expert in the Office of the
                                              DPP         Assistant Secretary of Defense for Health
                                                          Affairs, that contains comments on a draft of
                                                          the above-noted information paper for the
                                                          Secretary of Defense. The document is pre-
                                                          decisional. It was created before DoD’s Report
                                                          was finalized and before Secretary Mattis
                                                          adopted the Panel of Expert’s recommendations
                                                          in full and presented them to the President on
                                                          or about February 22, 2018. This document is
                                                          also deliberative. It reflects the views and
                                                          analyses of DoD officials regarding the RAND
                                                          Report’s content and conclusions and how to
                                                          address issues raised by the RAND Report in
                                                          future DoD policy and in formulating DoD’s
                                                          Report. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋8.




                                                                                                                                               48
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 49 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/27/2018 Deliberative Identical versions of a separate memorandum       Y         Requires Warner Review
 140449 hold0001 hold0001                0:00 Process     prepared by Dr. Terry Adirim, a senior doctor
          1086        1090                    Privilege - and subject matter expert in the Office of the
                                              DPP         Assistant Secretary of Defense for Health
                                                          Affairs, that contains comments on a draft of
                                                          the above-noted information paper for the
                                                          Secretary of Defense. The document is pre-
                                                          decisional. It was created before DoD’s Report
                                                          was finalized and before Secretary Mattis
                                                          adopted the Panel of Expert’s recommendations
                                                          in full and presented them to the President on
                                                          or about February 22, 2018. This document is
                                                          also deliberative. It reflects the views and
                                                          analyses of DoD officials regarding the RAND
                                                          Report’s content and conclusions and how to
                                                          address issues raised by the RAND Report in
                                                          future DoD policy and in formulating DoD’s
                                                          Report. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋8.




                                                                                                                                               49
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 50 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DOD00 PrivWith PrivWith           1/27/2018 Deliberative Email from Dr. Adirim to Mr. Lernes Hebert, a      Y           Requires Warner Review
 127172 hold0001 hold0001                0:00 Process     senior DoD official serving in OUSD (P&R), which
          0520        0520                    Privilege - transmitted her memorandum. The body of the
                                              DPP         email contains a characterization of the draft
                                                          information paper and expresses the opinions
                                                          of two senior DoD officials concerning the
                                                          content of the draft information paper. The
                                                          document is pre-decisional. It was created
                                                          before DoD’s Report was finalized and before
                                                          Secretary Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.




                                                                                                                                                  50
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 51 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Identical copies of a separate draft information   Y           Requires Warner Review
 133478 hold0001 hold0001                0:00 Process     paper written by Mr. Hebert that provides
          0742        0746                    Privilege - commentary and analysis of the RAND study for
                                              DPP         use in formulating DoD’s Report. The document
                                                          is pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Identical copies of a separate draft information   Y           Requires Warner Review
 138045 hold0001 hold0001                0:00 Process     paper written by Mr. Hebert that provides
          1041        1045                    Privilege - commentary and analysis of the RAND study for
                                              DPP         use in formulating DoD’s Report. The document
                                                          is pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.


                                                                                                                                                  51
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 52 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Identical copies of a separate draft information   Y           Requires Warner Review
 141490 hold0001 hold0001                0:00 Process     paper written by Mr. Hebert that provides
          1139        1143                    Privilege - commentary and analysis of the RAND study for
                                              DPP         use in formulating DoD’s Report. The document
                                                          is pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Another version of the information paper           Y           Requires Warner Review
 133477 hold0001 hold0001                0:00 Process     written by Mr. Hebert that provides
          0737        0741                    Privilege - commentary and analysis of the RAND study for
                                              DPP         use in formulating DoD’s Report. The document
                                                          is pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.


                                                                                                                                                  52
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 53 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/23/2018 Deliberative Draft memorandum from Robert Wilkie, the          Y
 006644 hold0000 hold0000                0:00 Process     Under Secretary of Defense for Personnel and
          9655        9655                    Privilege - Readiness, providing analysis of the RAND
                                              DPP         Report to the Secretary of Defense for his
                                                          deliberations on the military transgender policy
                                                          and DoD Report. The document is pre-
                                                          decisional. It was created before DoD’s Report
                                                          was finalized and before Secretary Mattis
                                                          adopted the Panel of Expert’s recommendations
                                                          in full and presented them to the President on
                                                          or about February 22, 2018. This document is
                                                          also deliberative. It reflects the views and
                                                          analyses of DoD officials regarding the RAND
                                                          Report’s content and conclusions and how to
                                                          address issues raised by the RAND Report in
                                                          future DoD policy and in formulating DoD’s
                                                          Report. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Email chains with deliberations about the         Y         Requires Warner Review
 087717 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          0315        0316                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.

                                                                                                                                               53
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 54 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Email chains with deliberations about the         Y           Requires Warner Review
 087723 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          0317        0318                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Email chains with deliberations about the         Y
 137996 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1027        1027                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.




                                                                                                                                                 54
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 55 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis           Priv.                  Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Email chains with deliberations about the         Y
 137998 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1033        1033                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email chains with deliberations about the         N           Not deliberative
 139944 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1065        1068                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.




                                                                                                                                               55
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 56 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Email chains with deliberations about the         N       Not deliberative
 139968 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1069        1072                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Email chains with deliberations about the         N       Not deliberative
 140054 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1073        1076                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.




                                                                                                                                           56
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 57 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis           Priv.                  Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Email chains with deliberations about the         N           Not deliberative
 140110 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1081        1083                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Email chains with deliberations about the         Y
 141671 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1158        1159                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.




                                                                                                                                               57
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 58 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Email chains with deliberations about the         Y
 141674 hold0001 hold0001                0:00 Process     content of Under Secretary Wilkie’s draft RAND
          1160        1160                    Privilege - information memorandum The document is
                                              DPP         pre-decisional. It was created before DoD’s
                                                          Report was finalized and before Secretary
                                                          Mattis adopted the Panel of Expert’s
                                                          recommendations in full and presented them to
                                                          the President on or about February 22, 2018.
                                                          This document is also deliberative. It reflects
                                                          the views and analyses of DoD officials
                                                          regarding the RAND Report’s content and
                                                          conclusions and how to address issues raised by
                                                          the RAND Report in future DoD policy and in
                                                          formulating DoD’s Report. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋8.




                                                                                                                                58
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 59 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/18/2018 Deliberative Copy of a signed action memorandum which           Y           Requires Warner Review
 000311 hold0000 hold0000                0:00 Process     reflect Secretary Wilkie’s recommendations to
          9567        9568                    Privilege - the Secretary of Defense regarding the future
                                              DPP         development of a military policy on universal
                                                          accession and retention standards. The
                                                          document reflects the early stages of DoD
                                                          deliberations on what ultimately culminated in
                                                          the Department’s July 30, 2018 instruction on
                                                          non-deployable service members (Department
                                                          of Defense Instruction (“DoDI”) 1332.45).
                                                          Further, to the extent portions of those
                                                          deliberations related to transgender military
                                                          service, they occurred before the DoD
                                                          Transgender Service Policy was finalized by
                                                          DoD. This document is also deliberative. It
                                                          reflects the views, recommendations and
                                                          analyses of DoD officials about issues regarding
                                                          the development of DoDI 1332.45 and other
                                                          potential DoD policies. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋9.




                                                                                                                                                  59
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 60 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/18/2018 Deliberative Identical copies of the signed action              Y           Requires Warner Review
 000314 hold0000 hold0000                0:00 Process     memorandum which reflect Secretary Wilkie’s
          9569        9570                    Privilege - recommendations to the Secretary of Defense
                                              DPP         regarding the future development of a military
                                                          policy on universal accession and retention
                                                          standards. The document reflects the early
                                                          stages of DoD deliberations on what ultimately
                                                          culminated in the Department’s July 30, 2018
                                                          instruction on non-deployable service members
                                                          (Department of Defense Instruction (“DoDI”)
                                                          1332.45). Further, to the extent portions of
                                                          those deliberations related to transgender
                                                          military service, they occurred before the DoD
                                                          Transgender Service Policy was finalized by
                                                          DoD. This document is also deliberative. It
                                                          reflects the views, recommendations and
                                                          analyses of DoD officials about issues regarding
                                                          the development of DoDI 1332.45 and other
                                                          potential DoD policies. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋9.




                                                                                                                                                  60
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 61 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/18/2018 Deliberative Identical copies of the signed action              Y           Requires Warner Review
 138056 hold0001 hold0001                0:00 Process     memorandum which reflect Secretary Wilkie’s
          1046        1047                    Privilege - recommendations to the Secretary of Defense
                                              DPP         regarding the future development of a military
                                                          policy on universal accession and retention
                                                          standards. The document reflects the early
                                                          stages of DoD deliberations on what ultimately
                                                          culminated in the Department’s July 30, 2018
                                                          instruction on non-deployable service members
                                                          (Department of Defense Instruction (“DoDI”)
                                                          1332.45). Further, to the extent portions of
                                                          those deliberations related to transgender
                                                          military service, they occurred before the DoD
                                                          Transgender Service Policy was finalized by
                                                          DoD. This document is also deliberative. It
                                                          reflects the views, recommendations and
                                                          analyses of DoD officials about issues regarding
                                                          the development of DoDI 1332.45 and other
                                                          potential DoD policies. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋9.




                                                                                                                                                  61
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 62 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/18/2018 Deliberative Draft versions of the signed action                Y
 010505 hold0000 hold0000                0:00 Process     memorandum, including drafts with comments
          9713        9714                    Privilege - from senior officials in OUSD (P&R). The
                                              DPP         document reflects the early stages of DoD
                                                          deliberations on what ultimately culminated in
                                                          the Department’s July 30, 2018 instruction on
                                                          non-deployable service members (Department
                                                          of Defense Instruction (“DoDI”) 1332.45).
                                                          Further, to the extent portions of those
                                                          deliberations related to transgender military
                                                          service, they occurred before the DoD
                                                          Transgender Service Policy was finalized by
                                                          DoD. This document is also deliberative. It
                                                          reflects the views, recommendations and
                                                          analyses of DoD officials about issues regarding
                                                          the development of DoDI 1332.45 and other
                                                          potential DoD policies. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋9.




                                                                                                                                 62
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 63 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/18/2018 Deliberative Draft versions of the signed action                Y
 138061 hold0001 hold0001                0:00 Process     memorandum, including drafts with comments
          1048        1049                    Privilege - from senior officials in OUSD (P&R). The
                                              DPP         document reflects the early stages of DoD
                                                          deliberations on what ultimately culminated in
                                                          the Department’s July 30, 2018 instruction on
                                                          non-deployable service members (Department
                                                          of Defense Instruction (“DoDI”) 1332.45).
                                                          Further, to the extent portions of those
                                                          deliberations related to transgender military
                                                          service, they occurred before the DoD
                                                          Transgender Service Policy was finalized by
                                                          DoD. This document is also deliberative. It
                                                          reflects the views, recommendations and
                                                          analyses of DoD officials about issues regarding
                                                          the development of DoDI 1332.45 and other
                                                          potential DoD policies. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋9.




                                                                                                                                 63
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 64 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Draft versions of the signed action                Y
 141492 hold0001 hold0001                0:00 Process     memorandum, including drafts with comments
          1144        1146                    Privilege - from senior officials in OUSD (P&R). The
                                              DPP         document reflects the early stages of DoD
                                                          deliberations on what ultimately culminated in
                                                          the Department’s July 30, 2018 instruction on
                                                          non-deployable service members (Department
                                                          of Defense Instruction (“DoDI”) 1332.45).
                                                          Further, to the extent portions of those
                                                          deliberations related to transgender military
                                                          service, they occurred before the DoD
                                                          Transgender Service Policy was finalized by
                                                          DoD. This document is also deliberative. It
                                                          reflects the views, recommendations and
                                                          analyses of DoD officials about issues regarding
                                                          the development of DoDI 1332.45 and other
                                                          potential DoD policies. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋9.




                                                                                                                                 64
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 65 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000337 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9571        9580                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  65
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 66 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000358 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9581        9589                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  66
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 67 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Working drafts of DoD’s Report, which was           Y           Requires Warner Review
 000363 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9590        9590                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                                   67
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 68 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Working drafts of DoD’s Report, which was           Y           Requires Warner Review
 000364 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9591        9598                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                                   68
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 69 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000366 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9602        9624                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  69
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 70 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000380 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9628        9649                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  70
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 71 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 007555 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9665        9673                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  71
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 72 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 007562 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9674        9694                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  72
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 73 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 085742 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9733        9777                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  73
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 74 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 086280 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9788        9832                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  74
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 75 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 086338 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9833        9877                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  75
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 76 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 086343 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9882        9926                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  76
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 77 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 086350 hold0000 hold0000                0:00 Process     finalized and submitted to the President by
          9931        9975                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  77
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 78 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 086355 hold0000 hold0001                0:00 Process     finalized and submitted to the President by
          9980        0024                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  78
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 79 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 087045 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0123        0157                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  79
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 80 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/14/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 087089 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0171        0173                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  80
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 81 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/14/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 087098 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0174        0208                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  81
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 82 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 087160 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0209        0243                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  82
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 83 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 087170 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0246        0280                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  83
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 84 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 118913 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0413        0434                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  84
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 85 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 122464 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0447        0447                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  85
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 86 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/10/2018 Deliberative Working drafts of DoD’s Report, which was           Y           Requires Warner Review
 122597 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0449        0450                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                                   86
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 87 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/7/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 126939 hold0001 hold0001                0:00 Process      finalized and submitted to the President by
          0476        0505                    Privilege -  then-Secretary of Defense James Mattis on
                                              DPP          February 22, 2020. This document is pre-
                                                           decisional. As working drafts of DoD’s Report
                                                           and draft sections of that Report, it was still
                                                           subject to internal DoD editing, review, and
                                                           comment before that Report was finalized and
                                                           sent to the President. Indeed, the working
                                                           drafts of the Report were created, edited, and
                                                           revised multiple times by senior officials within
                                                           DoD, the Military Services, and DHS before the
                                                           DoD Transgender Service Policy was finalized by
                                                           DoD. This working draft is also deliberative. It
                                                           reflects the recommendations, views, and
                                                           analyses from senior DoD, Military Service, and
                                                           DHS officials, and reveal the consultative
                                                           process undertaken by the Government in
                                                           finalizing the DoD Transgender Service Policy.
                                                           See Declaration of Platte B. Moring, III,
                                                           September 4, 2020, ⁋10.




                                                                                                                                   87
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 88 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/10/2018 Deliberative Working drafts of DoD’s Report, which was           Y           Requires Warner Review
 127095 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0506        0507                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                                   88
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 89 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/10/2018 Deliberative Working drafts of DoD’s Report, which was           Y           Requires Warner Review
 127103 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0508        0509                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                                   89
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 90 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 127201 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0524        0545                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  90
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 91 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/14/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 130409 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0547        0553                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  91
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 92 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 130413 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0554        0599                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  92
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 93 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 131795 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0625        0670                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  93
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 94 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 132160 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          0686        0734                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  94
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 95 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 138069 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          1050        1057                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  95
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 96 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 141978 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          1209        1254                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  96
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 97 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/1/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000187 hold0000 hold0000                0:00 Process      finalized and submitted to the President by
          9449        9464                    Privilege -  then-Secretary of Defense James Mattis on
                                              DPP          February 22, 2020. This document is pre-
                                                           decisional. As working drafts of DoD’s Report
                                                           and draft sections of that Report, it was still
                                                           subject to internal DoD editing, review, and
                                                           comment before that Report was finalized and
                                                           sent to the President. Indeed, the working
                                                           drafts of the Report were created, edited, and
                                                           revised multiple times by senior officials within
                                                           DoD, the Military Services, and DHS before the
                                                           DoD Transgender Service Policy was finalized by
                                                           DoD. This working draft is also deliberative. It
                                                           reflects the recommendations, views, and
                                                           analyses from senior DoD, Military Service, and
                                                           DHS officials, and reveal the consultative
                                                           process undertaken by the Government in
                                                           finalizing the DoD Transgender Service Policy.
                                                           See Declaration of Platte B. Moring, III,
                                                           September 4, 2020, ⁋10.




                                                                                                                                   97
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 98 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/1/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000188 hold0000 hold0000                0:00 Process      finalized and submitted to the President by
          9465        9474                    Privilege -  then-Secretary of Defense James Mattis on
                                              DPP          February 22, 2020. This document is pre-
                                                           decisional. As working drafts of DoD’s Report
                                                           and draft sections of that Report, it was still
                                                           subject to internal DoD editing, review, and
                                                           comment before that Report was finalized and
                                                           sent to the President. Indeed, the working
                                                           drafts of the Report were created, edited, and
                                                           revised multiple times by senior officials within
                                                           DoD, the Military Services, and DHS before the
                                                           DoD Transgender Service Policy was finalized by
                                                           DoD. This working draft is also deliberative. It
                                                           reflects the recommendations, views, and
                                                           analyses from senior DoD, Military Service, and
                                                           DHS officials, and reveal the consultative
                                                           process undertaken by the Government in
                                                           finalizing the DoD Transgender Service Policy.
                                                           See Declaration of Platte B. Moring, III,
                                                           September 4, 2020, ⁋10.




                                                                                                                                   98
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 99 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/1/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000189 hold0000 hold0000                0:00 Process      finalized and submitted to the President by
          9475        9493                    Privilege -  then-Secretary of Defense James Mattis on
                                              DPP          February 22, 2020. This document is pre-
                                                           decisional. As working drafts of DoD’s Report
                                                           and draft sections of that Report, it was still
                                                           subject to internal DoD editing, review, and
                                                           comment before that Report was finalized and
                                                           sent to the President. Indeed, the working
                                                           drafts of the Report were created, edited, and
                                                           revised multiple times by senior officials within
                                                           DoD, the Military Services, and DHS before the
                                                           DoD Transgender Service Policy was finalized by
                                                           DoD. This working draft is also deliberative. It
                                                           reflects the recommendations, views, and
                                                           analyses from senior DoD, Military Service, and
                                                           DHS officials, and reveal the consultative
                                                           process undertaken by the Government in
                                                           finalizing the DoD Transgender Service Policy.
                                                           See Declaration of Platte B. Moring, III,
                                                           September 4, 2020, ⁋10.




                                                                                                                                   99
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 100 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/16/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 002533 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          2477        2512                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  100
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 101 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/16/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000129 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          2393        2428                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  101
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 102 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/16/2018 Deliberative Working drafts of DoD’s Report, which was           Y
 000142 hold0001 hold0001                0:00 Process     finalized and submitted to the President by
          2429        2464                    Privilege - then-Secretary of Defense James Mattis on
                                              DPP         February 22, 2020. This document is pre-
                                                          decisional. As working drafts of DoD’s Report
                                                          and draft sections of that Report, it was still
                                                          subject to internal DoD editing, review, and
                                                          comment before that Report was finalized and
                                                          sent to the President. Indeed, the working
                                                          drafts of the Report were created, edited, and
                                                          revised multiple times by senior officials within
                                                          DoD, the Military Services, and DHS before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. This working draft is also deliberative. It
                                                          reflects the recommendations, views, and
                                                          analyses from senior DoD, Military Service, and
                                                          DHS officials, and reveal the consultative
                                                          process undertaken by the Government in
                                                          finalizing the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋10.




                                                                                                                                  102
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 103 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 000365 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9599        9601                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           103
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 104 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 000379 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9625        9627                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           104
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 105 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 000387 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9650        9652                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           105
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 106 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 000390 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9653        9654                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           106
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 107 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     Y         Requires Warner Review
 007828 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9696        9699                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                              107
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 108 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.               Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/12/2018 Deliberative Email discussions among senior DoD officials     Y         Requires Warner Review forp.
 137509 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the            12355. Beyond 12355—document
          2355        2362                    Privilege - senior officials seek and provide comments and             is not deliberative
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               108
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 109 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/12/2018 Deliberative Email discussions among senior DoD officials     Y
 137510 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          2363        2370                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             109
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 110 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     Y         Requires Warner Review
 007829 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9700        9703                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                              110
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 111 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 007831 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9704        9706                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           111
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 112 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 007832 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9707        9709                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           112
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 113 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                 Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deeliberative
 010522 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9716        9719                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                          113
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 114 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Email discussions among senior DoD officials     Y
 010514 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9715        9715                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             114
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 115 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 010523 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9720        9722                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           115
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 116 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 010524 hold0000 hold0000                0:00 Process     and contain internal deliberations in which the
          9723        9725                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           116
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 117 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/14/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 131296 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0611        0612                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           117
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 118 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Email discussions among senior DoD officials     Y
 122499 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0448        0448                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             118
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 119 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/14/2018 Deliberative Email discussions among senior DoD officials     N        Not deliberative
 131292 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0608        0610                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                           119
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 120 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email discussions among senior DoD officials     Y
 137416 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0747        0748                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             120
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 121 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email discussions among senior DoD officials     Y
 137428 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0749        0750                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             121
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 122 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email discussions among senior DoD officials     Y
 137431 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0751        0751                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             122
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 123 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email discussions among senior DoD officials     Y
 137795 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          0956        0958                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             123
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 124 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Email discussions among senior DoD officials     Y
 142610 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          1259        1261                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             124
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 125 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email discussions among senior DoD officials     Y
 142785 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          1270        1271                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             125
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 126 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                 Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/12/2018 Deliberative Email discussions among senior DoD officials         Y         Only paragrapg on 12375 is
 142860 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the      partial   privileged under DPP. Balance to
          2375        2382                    Privilege - senior officials seek and provide comments and                 be produced.
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the views,
                                                          recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                        126
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 127 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email discussions among senior DoD officials     Y
 142796 hold0001 hold0001                0:00 Process     and contain internal deliberations in which the
          1272        1272                    Privilege - senior officials seek and provide comments and
                                              DPP         recommendations on an outline of the Report
                                                          and in which they discuss the editing process.
                                                          This email communication is pre-decisional. It
                                                          was sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing or discussing the Secretary of Y
 086913 hold0001 hold0001                0:00 Process     Defense’s comments and additions on the draft
          0066        0067                    Privilege - Report. This email communication is pre-
                                              DPP         decisional. It was sent before DoD finalized its
                                                          Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.

                                                                                                                             127
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 128 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing or discussing the Secretary of Y
 086928 hold0001 hold0001                0:00 Process     Defense’s comments and additions on the draft
          0073        0073                    Privilege - Report. This email communication is pre-
                                              DPP         decisional. It was sent before DoD finalized its
                                                          Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Emails containing or discussing the Secretary of Y
 086209 hold0000 hold0000                0:00 Process     Defense’s comments and additions on the draft
          9778        9781                    Privilege - Report. This email communication is pre-
                                              DPP         decisional. It was sent before DoD finalized its
                                                          Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             128
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 129 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Emails containing or discussing the Secretary of Y
 082720 hold0000 hold0000                0:00 Process     Defense’s comments and additions on the draft
          9726        9727                    Privilege - Report. This email communication is pre-
                                              DPP         decisional. It was sent before DoD finalized its
                                                          Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing or discussing the Secretary of Y
 086907 hold0001 hold0001                0:00 Process     Defense’s comments and additions on the draft
          0063        0064                    Privilege - Report. This email communication is pre-
                                              DPP         decisional. It was sent before DoD finalized its
                                                          Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             129
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 130 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/1/2018 Deliberative Emails containing or discussing the Secretary of Y         Requires Warner Review
 140098 hold0001 hold0001                0:00 Process      Defense’s comments and additions on the draft
          1079        1080                    Privilege -  Report. This email communication is pre-
                                              DPP          decisional. It was sent before DoD finalized its
                                                           Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. It is also deliberative. It reflects the
                                                           views, recommendations, and analyses of DoD,
                                                           Military Service and DHS officials regarding the
                                                           process of drafting the report and the substance
                                                           of drafts of the Report itself, along with
                                                           additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing comments and                    Y
 086931 hold0001 hold0001                0:00 Process      recommendations regarding the draft Report
          0074        0074                    Privilege -  from Army Colonel Mary Krueger, a subject
                                              DPP          matter expert. This email communication is
                                                           pre-decisional. It was sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. It is also deliberative. It reflects the
                                                           views, recommendations, and analyses of DoD,
                                                           Military Service and DHS officials regarding the
                                                           process of drafting the report and the substance
                                                           of drafts of the Report itself, along with
                                                           additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.



                                                                                                                                               130
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 131 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis       Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing comments and                   Y
 086909 hold0001 hold0001                0:00 Process     recommendations regarding the draft Report
          0065        0065                    Privilege - from Army Colonel Mary Krueger, a subject
                                              DPP         matter expert. This email communication is
                                                          pre-decisional. It was sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Emails containing comments and                   Y         Requires Warner Review
 086835 hold0001 hold0001                0:00 Process     recommendations regarding the draft Report
          0041        0047                    Privilege - from Army Colonel Mary Krueger, a subject
                                              DPP         matter expert. This email communication is
                                                          pre-decisional. It was sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.


                                                                                                                                              131
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 132 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis       Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing comments and                   Y         Requires Warner Review
 086891 hold0001 hold0001                0:00 Process     recommendations regarding the draft Report
          0048        0050                    Privilege - from Army Colonel Mary Krueger, a subject
                                              DPP         matter expert. This email communication is
                                                          pre-decisional. It was sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing comments and                   Y
 086903 hold0001 hold0001                0:00 Process     recommendations regarding the draft Report
          0059        0060                    Privilege - from Army Colonel Mary Krueger, a subject
                                              DPP         matter expert. This email communication is
                                                          pre-decisional. It was sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.


                                                                                                                                              132
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 133 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Emails containing comments and                   y
 086905 hold0001 hold0001                0:00 Process     recommendations regarding the draft Report
          0061        0062                    Privilege - from Army Colonel Mary Krueger, a subject
                                              DPP         matter expert. This email communication is
                                                          pre-decisional. It was sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. It is also deliberative. It reflects the
                                                          views, recommendations, and analyses of DoD,
                                                          Military Service and DHS officials regarding the
                                                          process of drafting the report and the substance
                                                          of drafts of the Report itself, along with
                                                          additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                             133
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 134 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege    Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Email communication among senior DoD              Y
 132041 hold0001 hold0001                0:00 Process     officials concerning drafts of the proposed
          0684        0685                    Privilege - Secretary of Defense Memorandum (the
                                              DPP;        “Mattis Memorandum”) and DoD’s Report.
                                              Attorney    This email communications is pre-decisional. It
                                              Client      was sent before DoD finalized its Report and
                                              Privilege - delivered that Report to the President on
                                              ACP; Work   February 22, 2018, and before DoD’s
                                              Product     Transgender Service Policy was finalized by
                                              Privilege - DoD. They are also deliberative. They reflect
                                              WP          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. The initial email in the
                                                          chain of this document reflects legal advice and
                                                          deliberations by Department of Justice litigation
                                                          counsel and has been separately redacted of
                                                          information subject to the attorney-client and
                                                          work product privielges. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                              134
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 135 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086926 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0068        0072                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            135
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 136 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086934 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0075        0079                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            136
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 137 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086936 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0080        0084                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            137
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 138 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086938 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0085        0088                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            138
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 139 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086940 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0089        0092                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            139
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 140 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086942 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0093        0096                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            140
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 141 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086944 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0097        0100                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            141
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 142 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086946 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0101        0104                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            142
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 143 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086955 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0105        0108                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            143
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 144 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086957 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0109        0112                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            144
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 145 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086977 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0113        0116                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            145
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 146 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086979 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0117        0120                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            146
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 147 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y
 086981 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0121        0122                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                            147
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 148 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Email chain between William Bushman, a senior Y           Requires Warner Review
 086895 hold0001 hold0001                0:00 Process     DoD official in the Office of the Secretary of
          0051        0058                    Privilege - Defense, and Dr. Adirim seeking and receiving
                                              DPP         review and edits on draft language and citations
                                                          for inclusion in the draft of DoD’s Report. These
                                                          email communications are pre-decisional. They
                                                          were sent before DoD finalized its Report and
                                                          delivered that Report to the President on
                                                          February 22, 2018, and before DoD’s
                                                          Transgender Service Policy was finalized by
                                                          DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                             148
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 149 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 086390 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0029        0032                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                              149
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 150 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 086395 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0033        0035                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                              150
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 151 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 086397 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0036        0038                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               151
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 152 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 086413 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0039        0040                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                              152
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 153 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 120006 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0435        0436                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                               153
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 154 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 120007 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0437        0438                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                               154
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 155 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 120008 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0439        0440                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                               155
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 156 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 120582 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0445        0446                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                156
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 157 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 142612 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          1262        1264                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                              157
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 158 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y
 122611 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0451        0452                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                               158
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 159 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 118874 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0407        0408                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                159
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 160 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/1/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 122665 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0453        0453                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                160
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 161 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 122709 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0458        0459                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               161
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 162 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 122713 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0460        0461                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               162
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 163 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 122714 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0462        0462                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               163
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 164 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/9/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 127119 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0510        0511                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                164
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 165 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/1/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 127142 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          0512        0513                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                165
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 166 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 127163 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0514        0515                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               166
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 167 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 127164 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0516        0517                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               167
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 168 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 127165 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0518        0519                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               168
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 169 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 137650 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          0945        0946                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               169
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 170 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/8/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 140066 hold0001 hold0001                0:00 Process      and Anthony Kurta, a senior official in OUSD
          1077        1078                    Privilege -  (P&R) (and chair of the Panel of Experts),
                                              DPP          seeking and receiving review and edits of
                                                           several citations in a draft of DoD’s Report.
                                                           These conversations also include email chains of
                                                           Dr. Adirim (or other HA officials) seeking
                                                           additional information from subject matter
                                                           experts. These email communications are pre-
                                                           decisional. They were sent before DoD finalized
                                                           its Report and delivered that Report to the
                                                           President on February 22, 2018, and before
                                                           DoD’s Transgender Service Policy was finalized
                                                           by DoD. They are also deliberative. They reflect
                                                           the views, recommendations, and analyses of
                                                           DoD, Military Service and DHS officials regarding
                                                           the process of drafting the report and the
                                                           substance of drafts of the Report itself, along
                                                           with additional inputs, thoughts and opinions
                                                           regarding that Report. See Declaration of Platte
                                                           B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                170
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 171 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email chain among Mr. Bushman, Dr. Adirim,        Y         Requires Warner Review
 140117 hold0001 hold0001                0:00 Process     and Anthony Kurta, a senior official in OUSD
          1084        1085                    Privilege - (P&R) (and chair of the Panel of Experts),
                                              DPP         seeking and receiving review and edits of
                                                          several citations in a draft of DoD’s Report.
                                                          These conversations also include email chains of
                                                          Dr. Adirim (or other HA officials) seeking
                                                          additional information from subject matter
                                                          experts. These email communications are pre-
                                                          decisional. They were sent before DoD finalized
                                                          its Report and delivered that Report to the
                                                          President on February 22, 2018, and before
                                                          DoD’s Transgender Service Policy was finalized
                                                          by DoD. They are also deliberative. They reflect
                                                          the views, recommendations, and analyses of
                                                          DoD, Military Service and DHS officials regarding
                                                          the process of drafting the report and the
                                                          substance of drafts of the Report itself, along
                                                          with additional inputs, thoughts and opinions
                                                          regarding that Report. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                               171
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 172 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/17/2018 Deliberative Emails between the Army and DoD seeking and        Y           Requires Warner Review
 100304 hold0000 hold0000                0:00 Process     providing inputs and edits to DoD’s Report and
 39       9341        9341                    Privilege - the DoD Transgender Service Policy. These
                                              DPP         documents reflect inputs and suggestions from
                                                          Colonel Krueger to Senior DOD officials Will
                                                          Bushman and Ryan Newman. They are pre-
                                                          decisional because they reflect inputs, thoughts
                                                          and opinions concerning the final Report prior
                                                          to the issuance of the DoD Transgender Service
                                                          Policy. They are deliberative because they
                                                          reflect inputs, thoughts and opinions on the
                                                          policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋11.
 Army_ PrivWith PrivWith           2/17/2018 Deliberative Emails between the Army and DoD seeking and        Y           Requires Warner Review
 100304 hold0000 hold0000                0:00 Process     providing inputs and edits to DoD’s Report and
 40       9342        9343                    Privilege - the DoD Transgender Service Policy. These
                                              DPP         documents reflect inputs and suggestions from
                                                          Colonel Krueger to Senior DOD officials Will
                                                          Bushman and Ryan Newman. They are pre-
                                                          decisional because they reflect inputs, thoughts
                                                          and opinions concerning the final Report prior
                                                          to the issuance of the DoD Transgender Service
                                                          Policy. They are deliberative because they
                                                          reflect inputs, thoughts and opinions on the
                                                          policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                                  172
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 173 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/16/2018 Deliberative Emails between the Army and DoD seeking and        Y
 100304 hold0000 hold0000                0:00 Process     providing inputs and edits to DoD’s Report and
 59       9354        9354                    Privilege - the DoD Transgender Service Policy. These
                                              DPP         documents reflect inputs and suggestions from
                                                          Colonel Krueger to Senior DOD officials Will
                                                          Bushman and Ryan Newman. They are pre-
                                                          decisional because they reflect inputs, thoughts
                                                          and opinions concerning the final Report prior
                                                          to the issuance of the DoD Transgender Service
                                                          Policy. They are deliberative because they
                                                          reflect inputs, thoughts and opinions on the
                                                          policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋11.
 Army_ PrivWith PrivWith           2/16/2018 Deliberative Emails between the Army and DoD seeking and        Y
 100304 hold0000 hold0000                0:00 Process     providing inputs and edits to DoD’s Report and
 60       9355        9355                    Privilege - the DoD Transgender Service Policy. These
                                              DPP         documents reflect inputs and suggestions from
                                                          Colonel Krueger to Senior DOD officials Will
                                                          Bushman and Ryan Newman. They are pre-
                                                          decisional because they reflect inputs, thoughts
                                                          and opinions concerning the final Report prior
                                                          to the issuance of the DoD Transgender Service
                                                          Policy. They are deliberative because they
                                                          reflect inputs, thoughts and opinions on the
                                                          policy concerning military service by
                                                          transgender individuals. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋11.




                                                                                                                                 173
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 174 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/17/2018 Deliberative emails between the Army and DoD seeking and        Y           Requires Warner Review
 100309 hold0000 hold0000                0:00 Process     providing inputs and edits to DoD’s Report and
 23       9393        9393                    Privilege - the DoD Transgender Service Policy. These
                                              DPP         documents reflect inputs and suggestions from
                                                          Colonel Krueger to Senior DOD officials Will
                                                          Bushman and Ryan Newman. They are pre-
                                                          decisional because they reflect inputs, thoughts
                                                          and opinions concerning the final Report prior
                                                          to the issuance of the DoD Transgender Service
                                                          Policy. They are deliberative because they
                                                          reflect inputs, thoughts and opinions on the
                                                          policy concerning military service by
                                                          transgender individuals.
 DoD00 PrivWith PrivWith           1/19/2018 Deliberative Executive summary regarding the Army’s             Y
 000302 hold0000 hold0000                0:00 Process     deliberations concerning the accession
          9566        9566                    Privilege - processing of a specific individual diagnosed
                                              DPP         with gender dysphoria. This document is pre-
                                                          decisional. It was created while the individual
                                                          was in the accession process and before the
                                                          Army had reached a decision on whether the
                                                          individual would be permitted to access into the
                                                          Army. It is also deliberative. It reflects the
                                                          views and analyses of Army officials about how
                                                          to handle accession for the individual and how
                                                          to respond to media inquiries related to the
                                                          individual’s application for accession. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋12.




                                                                                                                                                  174
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 175 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/10/2018 Deliberative Copies of a memorandum prepared by Dr.             Y           Requires Warner Review
 122597 hold0001 hold0001                0:00 Process     Adirim analyzing sources to be used in DoD’s
          0449        0450                    Privilege - Report and recommending that certain sources
                                              DPP         be relied on over others. This document is pre-
                                                          decisional. It was created before DoD’s report
                                                          was finalized and before the DoD Transgender
                                                          Service Policy itself was finalized by DoD. The
                                                          memorandum is also deliberative. It reflects
                                                          the views and analyses of a senior DoD official
                                                          about the sources relied on in the DoD Report,
                                                          and reveals the officials’ thoughts and opinions
                                                          regarding proposed sources for the Report. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋13.
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Copies of a memorandum prepared by Dr.             Y           Requires Warner Review
 127103 hold0001 hold0001                0:00 Process     Adirim analyzing sources to be used in DoD’s
          0508        0509                    Privilege - Report and recommending that certain sources
                                              DPP         be relied on over others. This document is pre-
                                                          decisional. It was created before DoD’s report
                                                          was finalized and before the DoD Transgender
                                                          Service Policy itself was finalized by DoD. The
                                                          memorandum is also deliberative. It reflects
                                                          the views and analyses of a senior DoD official
                                                          about the sources relied on in the DoD Report,
                                                          and reveals the officials’ thoughts and opinions
                                                          regarding proposed sources for the Report. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋13.




                                                                                                                                                  175
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 176 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                  Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Copies of a memorandum prepared by Dr.              Y           Requires Warner Review
 139728 hold0001 hold0001                0:00 Process     Adirim analyzing sources to be used in DoD’s
          1063        1064                    Privilege - Report and recommending that certain sources
                                              DPP         be relied on over others. This document is pre-
                                                          decisional. It was created before DoD’s report
                                                          was finalized and before the DoD Transgender
                                                          Service Policy itself was finalized by DoD. The
                                                          memorandum is also deliberative. It reflects
                                                          the views and analyses of a senior DoD official
                                                          about the sources relied on in the DoD Report,
                                                          and reveals the officials’ thoughts and opinions
                                                          regarding proposed sources for the Report. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋13.
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N           Not deliberative
 141463 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1118        1119                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.

                                                                                                                                                   176
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 177 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 141469 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1120        1121                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             177
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 178 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 141470 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1122        1122                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             178
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 179 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 141472 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1123        1123                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             179
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 180 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Eemail chain discussion among Stephanie           N       Not deliberative
 141474 hold0001 hold0001                0:00 Process     Miller, a senior official in OUSD (P&R), Mr.
          1124        1124                    Privilege - Hebert, and Mr. Bushman about a proposed
                                              DPP         draft action memorandum for the Secretary of
                                                          Defense on a potential policy concerning
                                                          military service by transgender individuals and
                                                          individuals with gender dysphoria This
                                                          document ispre-decisional and deliberative.
                                                          They preceded the finalizing of the proposed
                                                          action memorandum at issue, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. And they
                                                          reflect the mental impressions and opinions of
                                                          senior DoD officials regarding what information
                                                          and analyses to include in the proposed action
                                                          memorandum as the Department worked to
                                                          refine and finalize that memorandum and the
                                                          Transgender Service Policy. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋14.




                                                                                                                                           180
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 181 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 141726 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1176        1177                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             181
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 182 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 141735 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1178        1179                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             182
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 183 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 142940 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1273        1274                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             183
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 184 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 142945 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1275        1275                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             184
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 185 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Email chain discussion among Stephanie Miller,      N       Not deliberative
 142947 hold0001 hold0001                0:00 Process     a senior official in OUSD (P&R), Mr. Hebert, and
          1276        1276                    Privilege - Mr. Bushman about a proposed draft action
                                              DPP         memorandum for the Secretary of Defense on a
                                                          potential policy concerning military service by
                                                          transgender individuals and individuals with
                                                          gender dysphoria This document ispre-
                                                          decisional and deliberative. They preceded the
                                                          finalizing of the proposed action memorandum
                                                          at issue, as well as the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. And they reflect the mental
                                                          impressions and opinions of senior DoD officials
                                                          regarding what information and analyses to
                                                          include in the proposed action memorandum as
                                                          the Department worked to refine and finalize
                                                          that memorandum and the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋14.




                                                                                                                                             185
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 186 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Draft outlines of potential “ways forward” on    Y         Requires Warner Review
 137623 hold0001 hold0001                0:00 Process     military service by transgender individuals and
          0810        0811                    Privilege - individuals with gender dysphoria, prepared by
                                              DPP         senior DoD officials in OUSD (P&R), for use in
                                                          briefing the Secretary of Defense on these
                                                          issues. This document ispre-decisional. They
                                                          preceded any decision on the “way forward”
                                                          and the Secretary of Defense’s ultimate decision
                                                          on the DoD Transgender Service Policy. They
                                                          are also deliberative. They reflect senior DoD
                                                          officials’ opinions and recommendations
                                                          concerning how DoD’ policy process should
                                                          proceed, and include proposed policy options
                                                          for the Secretary of Defense’s consideration.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋15.
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Draft outlines of potential “ways forward” on    Y         Requires Warner Review
 141426 hold0001 hold0001                0:00 Process     military service by transgender individuals and
          1106        1107                    Privilege - individuals with gender dysphoria, prepared by
                                              DPP         senior DoD officials in OUSD (P&R), for use in
                                                          briefing the Secretary of Defense on these
                                                          issues. This document ispre-decisional. They
                                                          preceded any decision on the “way forward”
                                                          and the Secretary of Defense’s ultimate decision
                                                          on the DoD Transgender Service Policy. They
                                                          are also deliberative. They reflect senior DoD
                                                          officials’ opinions and recommendations
                                                          concerning how DoD’ policy process should
                                                          proceed, and include proposed policy options
                                                          for the Secretary of Defense’s consideration.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋15.


                                                                                                                                              186
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 187 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Draft outlines of potential “ways forward” on    Y         Requires Warner Review
 141428 hold0001 hold0001                0:00 Process     military service by transgender individuals and
          1108        1109                    Privilege - individuals with gender dysphoria, prepared by
                                              DPP         senior DoD officials in OUSD (P&R), for use in
                                                          briefing the Secretary of Defense on these
                                                          issues. This document ispre-decisional. They
                                                          preceded any decision on the “way forward”
                                                          and the Secretary of Defense’s ultimate decision
                                                          on the DoD Transgender Service Policy. They
                                                          are also deliberative. They reflect senior DoD
                                                          officials’ opinions and recommendations
                                                          concerning how DoD’ policy process should
                                                          proceed, and include proposed policy options
                                                          for the Secretary of Defense’s consideration.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋15.
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Draft outlines of potential “ways forward” on    Y         Requires Warner Review
 141691 hold0001 hold0001                0:00 Process     military service by transgender individuals and
          1166        1167                    Privilege - individuals with gender dysphoria, prepared by
                                              DPP         senior DoD officials in OUSD (P&R), for use in
                                                          briefing the Secretary of Defense on these
                                                          issues. This document ispre-decisional. They
                                                          preceded any decision on the “way forward”
                                                          and the Secretary of Defense’s ultimate decision
                                                          on the DoD Transgender Service Policy. They
                                                          are also deliberative. They reflect senior DoD
                                                          officials’ opinions and recommendations
                                                          concerning how DoD’ policy process should
                                                          proceed, and include proposed policy options
                                                          for the Secretary of Defense’s consideration.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋15.


                                                                                                                                              187
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 188 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.                Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Draft outlines of potential “ways forward” on    Y         Requires Warner Review
 141693 hold0001 hold0001                0:00 Process     military service by transgender individuals and
          1168        1169                    Privilege - individuals with gender dysphoria, prepared by
                                              DPP         senior DoD officials in OUSD (P&R), for use in
                                                          briefing the Secretary of Defense on these
                                                          issues. This document ispre-decisional. They
                                                          preceded any decision on the “way forward”
                                                          and the Secretary of Defense’s ultimate decision
                                                          on the DoD Transgender Service Policy. They
                                                          are also deliberative. They reflect senior DoD
                                                          officials’ opinions and recommendations
                                                          concerning how DoD’ policy process should
                                                          proceed, and include proposed policy options
                                                          for the Secretary of Defense’s consideration.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋15.
 DoD00 PrivWith PrivWith           1/23/2018 Deliberative Draft action memorandum containing policy        Y         Requires Warner Review
 141600 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          1154        1155                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋16.

                                                                                                                                              188
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 189 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/12/2018 Deliberative Draft action memorandum containing policy          Y           Requires Warner Review
 141762 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          1205        1206                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                                  189
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 190 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Draft action memorandum containing policy          N       Not deliberative
 010487 hold0000 hold0000                0:00 Process     guidance from Under Secretary Wilkie to the
          9710        9710                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                            190
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 191 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Draft action memorandum containing policy          Y           Requires Warner Review
 010488 hold0000 hold0000                0:00 Process     guidance from Under Secretary Wilkie to the
          9711        9711                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                                  191
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 192 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Draft action memorandum containing policy          Y
 137639 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          0943        0944                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                 192
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 193 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Draft action memorandum containing policy          Y
 141343 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          1091        1092                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                 193
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 194 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/12/2018 Deliberative Draft action memorandum containing policy          Y
 141440 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          1110        1111                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document is pre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                 194
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 195 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Draft action memorandum containing policy          Y
 141506 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          1149        1150                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document ispre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                 195
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 196 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Draft action memorandum containing policy          Y           Requires Warner Review
 142675 hold0001 hold0001                0:00 Process     guidance from Under Secretary Wilkie to the
          1269        1269                    Privilege - military Services on the proposed policy
                                              DPP         regarding military service of transgender
                                                          individuals and individuals with gender
                                                          dysphoria. This document ispre-decisional and
                                                          deliberative. They preceded the final policy
                                                          guidance adopted and disseminated by the
                                                          Under Secretary, as well as the Secretary of
                                                          Defense’s ultimate decision on the DoD
                                                          Transgender Service Policy and the final version
                                                          of the action memo at itself. The drafts also
                                                          reflect the advice, opinions and
                                                          recommendations of senior DoD officials in the
                                                          form of the comments and edits they provided
                                                          on the draft guidance. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋16.




                                                                                                                                                  196
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 197 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Edits to a proposed action memorandum from          Y           Requires Warner Review
 141480 hold0001 hold0001                0:00 Process     Under Secretary Wilkie to the Secretary of
          2374        2374                    Privilege - Defense regarding requests by the Secretary of
                                              DPP;        Defense for additional information pertaining to
                                              Attorney    military service by transgender individual and
                                              Client      individual with gender dysphoria. This
                                              Privilege - document is pre-decisional. It preceded the
                                              ACP; Work   finalized version of the action memo, as well as
                                              Product     the Secretary of Defense’s ultimate decision on
                                              Privilege - the DoD Transgender Service Policy. It is also
                                              WP          deliberative. It reveals the particular issues on
                                                          which the Secretary of Defense requested
                                                          additional information in the course of his
                                                          deliberations. The document thus reveal the
                                                          Secretary of Defense’s mental impressions and
                                                          thought process as he worked to decide and
                                                          consider relevant issues in the formulation of
                                                          policy. The document also reflect legal advice
                                                          of the Department of Defense Office of General
                                                          Counsel and the Department of Justice, and
                                                          have been separately redacted of information
                                                          subject to the attorney-client and work product
                                                          privileges. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋17.




                                                                                                                                                   197
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 198 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Edits to a proposed action memorandum from          Y           Requires Warner Review
 131384 hold0001 hold0001                0:00 Process     Under Secretary Wilkie to the Secretary of
          2354        2354                    Privilege - Defense regarding requests by the Secretary of
                                              DPP;        Defense for additional information pertaining to
                                              Attorney    military service by transgender individual and
                                              Client      individual with gender dysphoria. This
                                              Privilege - document is pre-decisional. It preceded the
                                              ACP; Work   finalized version of the action memo, as well as
                                              Product     the Secretary of Defense’s ultimate decision on
                                              Privilege - the DoD Transgender Service Policy. It is also
                                              WP          deliberative. It reveals the particular issues on
                                                          which the Secretary of Defense requested
                                                          additional information in the course of his
                                                          deliberations. The document thus reveal the
                                                          Secretary of Defense’s mental impressions and
                                                          thought process as he worked to decide and
                                                          consider relevant issues in the formulation of
                                                          policy. The document also reflect legal advice
                                                          of the Department of Defense Office of General
                                                          Counsel and the Department of Justice, and
                                                          have been separately redacted of information
                                                          subject to the attorney-client and work product
                                                          privileges. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋17.




                                                                                                                                                   198
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 199 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Edits to a proposed action memorandum from          Y           Requires Warner Review
 142951 hold0001 hold0001                0:00 Process     Under Secretary Wilkie to the Secretary of
          2383        2383                    Privilege - Defense regarding requests by the Secretary of
                                              DPP;        Defense for additional information pertaining to
                                              Attorney    military service by transgender individual and
                                              Client      individual with gender dysphoria. This
                                              Privilege - document is pre-decisional. It preceded the
                                              ACP; Work   finalized version of the action memo, as well as
                                              Product     the Secretary of Defense’s ultimate decision on
                                              Privilege - the DoD Transgender Service Policy. It is also
                                              WP          deliberative. It reveals the particular issues on
                                                          which the Secretary of Defense requested
                                                          additional information in the course of his
                                                          deliberations. The document thus reveal the
                                                          Secretary of Defense’s mental impressions and
                                                          thought process as he worked to decide and
                                                          consider relevant issues in the formulation of
                                                          policy. The document also reflect legal advice
                                                          of the Department of Defense Office of General
                                                          Counsel and the Department of Justice, and
                                                          have been separately redacted of information
                                                          subject to the attorney-client and work product
                                                          privileges. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋17.




                                                                                                                                                   199
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 200 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Deliberations from the military Services in        Y
 000288 hold0000 hold0000                0:00 Process     response to a DoD inquiry regarding privacy
          9519        9524                    Privilege - concerns with new transgender accessions in
                                              DPP         basic training. This document is pre-decisional.
                                                          It occurred before the DoD Transgender Service
                                                          Policy was finalized by DoD. It is also
                                                          deliberative. It reflects the views and
                                                          recommendations of Service officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋18.
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Deliberations from the military Services in        Y
 000289 hold0000 hold0000                0:00 Process     response to a DoD inquiry regarding privacy
          9525        9532                    Privilege - concerns with new transgender accessions in
                                              DPP         basic training. This document is pre-decisional.
                                                          It occurred before the DoD Transgender Service
                                                          Policy was finalized by DoD. It is also
                                                          deliberative. It reflects the views and
                                                          recommendations of Service officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋18.
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Deliberations from the military Services in        Y
 000291 hold0000 hold0000                0:00 Process     response to a DoD inquiry regarding privacy
          9537        9543                    Privilege - concerns with new transgender accessions in
                                              DPP         basic training. This document is pre-decisional.
                                                          It occurred before the DoD Transgender Service
                                                          Policy was finalized by DoD. It is also
                                                          deliberative. It reflects the views and
                                                          recommendations of Service officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋18.

                                                                                                                                 200
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 201 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Deliberations from the military Services in        Y
 000293 hold0000 hold0000                0:00 Process     response to a DoD inquiry regarding privacy
          9546        9551                    Privilege - concerns with new transgender accessions in
                                              DPP         basic training. This document is pre-decisional.
                                                          It occurred before the DoD Transgender Service
                                                          Policy was finalized by DoD. It is also
                                                          deliberative. It reflects the views and
                                                          recommendations of Service officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋18.
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Deliberations from the military Services in        Y
 000294 hold0000 hold0000                0:00 Process     response to a DoD inquiry regarding privacy
          9552        9559                    Privilege - concerns with new transgender accessions in
                                              DPP         basic training. This document is pre-decisional.
                                                          It occurred before the DoD Transgender Service
                                                          Policy was finalized by DoD. It is also
                                                          deliberative. It reflects the views and
                                                          recommendations of Service officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋18.
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Deliberations from the military Services in        Y
 000295 hold0000 hold0000                0:00 Process     response to a DoD inquiry regarding privacy
          9560        9565                    Privilege - concerns with new transgender accessions in
                                              DPP         basic training. This document is pre-decisional.
                                                          It occurred before the DoD Transgender Service
                                                          Policy was finalized by DoD. It is also
                                                          deliberative. It reflects the views and
                                                          recommendations of Service officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋18.

                                                                                                                                 201
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 202 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/10/2018 Deliberative A memorandum from the Air Force discussing            Y
 000290 hold0000 hold0000                0:00 Process     and presenting recommendations on several
          9533        9536                    Privilege - policy “Gaps” related to service in the Air Force
                                              DPP         of transgender individuals. This memorandum is
                                                          pre-decisional. It was formulated prior to final
                                                          Air Force decisions on the policy “Gaps”
                                                          discussed in the memorandum, and before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the views
                                                          and recommendations of Air Force officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋19.
 DoD00 PrivWith PrivWith           1/10/2018 Deliberative A memorandum from the Air Force discussing            Y
 000292 hold0000 hold0000                0:00 Process     and presenting recommendations on several
          9544        9545                    Privilege - policy “Gaps” related to service in the Air Force
                                              DPP         of transgender individuals. This memorandum is
                                                          pre-decisional. It was formulated prior to final
                                                          Air Force decisions on the policy “Gaps”
                                                          discussed in the memorandum, and before the
                                                          DoD Transgender Service Policy was finalized by
                                                          DoD. It is also deliberative. It reflects the views
                                                          and recommendations of Air Force officials
                                                          concerning a sensitive set of policy questions.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋19.




                                                                                                                                    202
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 203 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative A briefing card for a January 17, 2018 meeting,    Y
 088300 hold0001 hold0001                0:00 Process     which was created in advance of the meeting
          0373        0373                    Privilege - and reflects advice and recommendations to be
                                              DPP         presented to Secretary Mattis at the meeting.
                                                          This document is pre-decisional. It preceded
                                                          the meetings at issue and also preceded
                                                          Secretary Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative A briefing card for a January 17, 2018 meeting,    Y
 088391 hold0001 hold0001                0:00 Process     which was created in advance of the meeting
          0399        0399                    Privilege - and reflects advice and recommendations to be
                                              DPP         presented to Secretary Mattis at the meeting.
                                                          This document is pre-decisional. It preceded
                                                          the meetings at issue and also preceded
                                                          Secretary Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                 203
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 204 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative A briefing card for a January 17, 2018 meeting,    Y           Requires Warner Review
 083667 hold0000 hold0000                0:00 Process     which was created in advance of the meeting
          9728        9728                    Privilege - and reflects advice and recommendations to be
                                              DPP         presented to Secretary Mattis at the meeting.
                                                          This document is pre-decisional. It preceded
                                                          the meetings at issue and also preceded
                                                          Secretary Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative A briefing card for a January 17, 2018 meeting,    Y
 083670 hold0000 hold0000                0:00 Process     which was created in advance of the meeting
          9729        9729                    Privilege - and reflects advice and recommendations to be
                                              DPP         presented to Secretary Mattis at the meeting.
                                                          This document is pre-decisional. It preceded
                                                          the meetings at issue and also preceded
                                                          Secretary Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                                  204
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 205 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative A briefing card for a January 17, 2018 meeting,    Y
 088408 hold0001 hold0001                0:00 Process     which was created in advance of the meeting
          0406        0406                    Privilege - and reflects advice and recommendations to be
                                              DPP         presented to Secretary Mattis at the meeting.
                                                          This document is pre-decisional. It preceded
                                                          the meetings at issue and also preceded
                                                          Secretary Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative An email chain discussing recommended edits        Y
 088390 hold0001 hold0001                0:00 Process     to the draft briefing card for the January 17,
          0398        0398                    Privilege - 2018 meeting. This document is pre-decisional.
                                              DPP         It preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                 205
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 206 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative An email chain discussing recommended edits        Y
 088397 hold0001 hold0001                0:00 Process     to the draft briefing card for the January 17,
          0400        0401                    Privilege - 2018 meeting. This document is pre-decisional.
                                              DPP         It preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative An email chain discussing recommended edits        Y
 088399 hold0001 hold0001                0:00 Process     to the draft briefing card for the January 17,
          0402        0402                    Privilege - 2018 meeting. This document is pre-decisional.
                                              DPP         It preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                 206
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 207 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative An email chain discussing recommended edits        Y
 088401 hold0001 hold0001                0:00 Process     to the draft briefing card for the January 17,
          0403        0403                    Privilege - 2018 meeting. This document is pre-decisional.
                                              DPP         It preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative An email chain discussing recommended edits        Y
 088403 hold0001 hold0001                0:00 Process     to the draft briefing card for the January 17,
          0404        0404                    Privilege - 2018 meeting. This document is pre-decisional.
                                              DPP         It preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                 207
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 208 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/15/2018 Deliberative An email chain discussing recommended edits        Y
 088407 hold0001 hold0001                0:00 Process     to the draft briefing card for the January 17,
          0405        0405                    Privilege - 2018 meeting. This document is pre-decisional.
                                              DPP         It preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Email between Mr. Bushman and Mr. Wilkie           Yy          Requires Warner Review
 088299 hold0001 hold0001                0:00 Process     containing deliberations concerning the January
          0372        0372                    Privilege - 17, 2018 meeting and the topics the Secretary
                                              DPP         of Defense will likely want to discuss at the
                                                          meeting. This document is pre-decisional. It
                                                          preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                                  208
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 209 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/19/2018 Deliberative Email containing deliberations among OUSD           Y           Requires Warner Review
 010501 hold0000 hold0000                0:00 Process     (P&R) personnel regarding a separate
          9712        9712                    Privilege - forthcoming meeting with the Secretary of
                                              DPP         Defense on transgender military service policy
                                                          on January 19, 2018. This document is pre-
                                                          decisional. It preceded the meetings at issue
                                                          and also preceded Secretary Mattis’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          And, it is deliberative. It reflects the candid
                                                          advice, opinions and recommendations of
                                                          senior DoD officials and capture the process
                                                          undertaken by DoD as it developed and refined
                                                          relevant policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Emails among OUSD (P&R) officials containing        Y           Requires Warner Review
 007804 hold0000 hold0000                0:00 Process     deliberations from a meeting with SD regarding
          9695        9695                    Privilege - the transgender military service policy including
                                              DPP         questions presented and opinions offered by
                                                          the SD. This document is pre-decisional. It
                                                          preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                                   209
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 210 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/22/2018 Deliberative Emails among OUSD (P&R) officials containing        y           Requires Warner Review
 142994 hold0001 hold0001                0:00 Process     deliberations from a meeting with SD regarding
          1283        1284                    Privilege - the transgender military service policy including
                                              DPP         questions presented and opinions offered by
                                                          the SD. This document is pre-decisional. It
                                                          preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Emails among OUSD (P&R) officials containing        Y           Requires Warner Review
 142957 hold0001 hold0001                0:00 Process     deliberations from a meeting with SD regarding
          1282        1282                    Privilege - the transgender military service policy including
                                              DPP         questions presented and opinions offered by
                                                          the SD. This document is pre-decisional. It
                                                          preceded the meetings at issue and also
                                                          preceded Secretary Mattis’s ultimate decision
                                                          on the DoD Transgender Service Policy. And, it
                                                          is deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.




                                                                                                                                                   210
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 211 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Emails to the Deputy Secretary of Defense with      N       Not material
 139383 hold0001 hold0001                0:00 Process     a proposal for topics to cover with the Secretary
          1058        1059                    Privilege - of Defense at an upcoming meeting. This
                                              DPP         document is pre-decisional. It preceded the
                                                          meetings at issue and also preceded Secretary
                                                          Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.
 DoD00 PrivWith PrivWith           1/28/2018 Deliberative Emails to the Deputy Secretary of Defense with      N       Not material
 143308 hold0001 hold0001                0:00 Process     a proposal for topics to cover with the Secretary
          1288        1289                    Privilege - of Defense at an upcoming meeting. This
                                              DPP         document is pre-decisional. It preceded the
                                                          meetings at issue and also preceded Secretary
                                                          Mattis’s ultimate decision on the DoD
                                                          Transgender Service Policy. And, it is
                                                          deliberative. It reflects the candid advice,
                                                          opinions and recommendations of senior DoD
                                                          officials and capture the process undertaken by
                                                          DoD as it developed and refined relevant policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋20.




                                                                                                                                             211
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 212 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email discussions among Mr. Bushman, Mr.              Y
 130590 hold0001 hold0001                0:00 Process     Kurta, and Anthony DeMartino, then serving as
          0603        0605                    Privilege - the Chief of Staff to the Deputy Secretary of
                                              DPP         Defense, and their staff concerning how to
                                                          structure and what to cover in a meeting with
                                                          Secretary Mattis on January 30, 2018. This
                                                          email reflects the recommendations and advice
                                                          of the officials included on the emails, as well as
                                                          policy recommendations of the military
                                                          Services. This email preceded both the January
                                                          30, 2018 meeting itself and Secretary Mattis’s
                                                          eventual decision on the transgender military
                                                          service policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋21.
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email discussions among Mr. Bushman, Mr.              Y
 131373 hold0001 hold0001                0:00 Process     Kurta, and Anthony DeMartino, then serving as
          0613        0615                    Privilege - the Chief of Staff to the Deputy Secretary of
                                              DPP         Defense, and their staff concerning how to
                                                          structure and what to cover in a meeting with
                                                          Secretary Mattis on January 30, 2018. This
                                                          email reflects the recommendations and advice
                                                          of the officials included on the emails, as well as
                                                          policy recommendations of the military
                                                          Services. This email preceded both the January
                                                          30, 2018 meeting itself and Secretary Mattis’s
                                                          eventual decision on the transgender military
                                                          service policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋21.




                                                                                                                                    212
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 213 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Email discussions among Mr. Bushman, Mr.              Y
 137622 hold0001 hold0001                0:00 Process     Kurta, and Anthony DeMartino, then serving as
          0809        0809                    Privilege - the Chief of Staff to the Deputy Secretary of
                                              DPP         Defense, and their staff concerning how to
                                                          structure and what to cover in a meeting with
                                                          Secretary Mattis on January 30, 2018. This
                                                          email reflects the recommendations and advice
                                                          of the officials included on the emails, as well as
                                                          policy recommendations of the military
                                                          Services. This email preceded both the January
                                                          30, 2018 meeting itself and Secretary Mattis’s
                                                          eventual decision on the transgender military
                                                          service policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋21.
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email discussions among Mr. Bushman, Mr.              Y
 139584 hold0001 hold0001                0:00 Process     Kurta, and Anthony DeMartino, then serving as
          1060        1062                    Privilege - the Chief of Staff to the Deputy Secretary of
                                              DPP         Defense, and their staff concerning how to
                                                          structure and what to cover in a meeting with
                                                          Secretary Mattis on January 30, 2018. This
                                                          email reflects the recommendations and advice
                                                          of the officials included on the emails, as well as
                                                          policy recommendations of the military
                                                          Services. This email preceded both the January
                                                          30, 2018 meeting itself and Secretary Mattis’s
                                                          eventual decision on the transgender military
                                                          service policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋21.




                                                                                                                                    213
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 214 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           12/6/2017 Deliberative A draft proposed December 2017 letter from          Y
 087202 hold0001 hold0001                0:00 Process     the Secretary of Defense to the President
          0295        0296                    Privilege - regarding DoD’s policy on military service by
                                              DPP         transgender individuals and individuals with or
                                                          having a history of gender dysphoria. This letter
                                                          was never finalized or sent and preceded the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. It is
                                                          deliberative in that it discusses possible
                                                          strategic decisions and recommendations for
                                                          DoD policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋22.
 DoD00 PrivWith PrivWith           12/6/2017 Deliberative A draft proposed December 2017 letter from          Y
 133344 hold0001 hold0001                0:00 Process     the Secretary of Defense to the President
          0735        0736                    Privilege - regarding DoD’s policy on military service by
                                              DPP         transgender individuals and individuals with or
                                                          having a history of gender dysphoria. This letter
                                                          was never finalized or sent and preceded the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. It is
                                                          deliberative in that it discusses possible
                                                          strategic decisions and recommendations for
                                                          DoD policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋22.




                                                                                                                                  214
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 215 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Email containing discussions regarding the             Y
 087201 hold0001 hold0001                0:00 Process     proposed contents of the draft December 2017
          0293        0294                    Privilege - letter from the Secretary of Defense to the
                                              DPP         President regarding DoD’s policy on military
                                                          service by transgender individuals and
                                                          individuals with or having a history of gender
                                                          dysphoria. This letter was never finalized or
                                                          sent and preceded the Secretary of Defense’s
                                                          ultimate decision on the DoD Transgender
                                                          Service Policy. It is deliberative in that it
                                                          discusses possible strategic decisions and
                                                          recommendations for DoD policy. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋22.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative An email chain providing a recommendation              Y
 087055 hold0001 hold0001                0:00 Process     about how language in a certain part of the
          0158        0159                    Privilege - draft "Mattis" memorandum should be treated
                                              DPP         in further rounds of edits. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     215
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 216 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis          Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative An email chain providing a recommendation            Y
 130406 hold0001 hold0001                0:00 Process     about how language in a certain part of the
          0546        0546                    Privilege - draft "Mattis" memorandum should be treated
                                              DPP         in further rounds of edits. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Email chains explaining edits and a                  Y
 130513 hold0001 hold0001                0:00 Process     recommendation related to the "Mattis"
          0600        0600                    Privilege - memorandum. This document is pre-decisional.
                                              DPP         It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.




                                                                                                                                 216
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 217 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Email chains explaining edits and a               Y
 130515 hold0001 hold0001                0:00 Process     recommendation related to the "Mattis"
          0601        0601                    Privilege - memorandum. This document is pre-decisional.
                                              DPP         It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Email chains explaining edits and a               Y
 130517 hold0001 hold0001                0:00 Process     recommendation related to the "Mattis"
          0602        0602                    Privilege - memorandum. This document is pre-decisional.
                                              DPP         It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense.




                                                                                                                              217
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 218 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/17/2018 Deliberative Email chains explaining edits and a               Y
 131229 hold0001 hold0001                0:00 Process     recommendation related to the "Mattis"
          0606        0607                    Privilege - memorandum. This document is pre-decisional.
                                              DPP         It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative A word document and email chains containing       Y
 086255 hold0000 hold0000                0:00 Process     edits to a suggested definition of the word
          9782        9782                    Privilege - “transgender” to be used in the Mattis
                                              DPP         Memorandum. This document is pre-decisional.
                                                          It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.




                                                                                                                              218
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 219 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative A word document and email chains containing       Y
 086257 hold0000 hold0000                0:00 Process     edits to a suggested definition of the word
          9783        9784                    Privilege - “transgender” to be used in the Mattis
                                              DPP         Memorandum. This document is pre-decisional.
                                                          It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative A word document and email chains containing       Y
 086259 hold0000 hold0000                0:00 Process     edits to a suggested definition of the word
          9785        9786                    Privilege - “transgender” to be used in the Mattis
                                              DPP         Memorandum. This document is pre-decisional.
                                                          It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.




                                                                                                                              219
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 220 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis          Priv.   Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative A word document and email chains containing          Y
 086261 hold0000 hold0000                0:00 Process     edits to a suggested definition of the word
          9787        9787                    Privilege - “transgender” to be used in the Mattis
                                              DPP         Memorandum. This document is pre-decisional.
                                                          It was created before the Mattis Memorandum
                                                          was finalized and transmitted to the President
                                                          (along with DoD’s Report) and before Secretary
                                                          Mattis adopted the current DoD policy. It is also
                                                          deliberative. It reflects the opinions and advice
                                                          of Senior DoD officials and the give-and-take of
                                                          the consultative process at DoD and in
                                                          particular in the office of the Secretary of
                                                          Defense. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Non-final drafts of the "Mattis" memorandum          Y
 087071 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0166        0168                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                 220
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 221 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 086340 hold0000 hold0000                0:00 Process     itself, some of which contain line edits and
          9879        9881                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 086345 hold0000 hold0000                0:00 Process     itself, some of which contain line edits and
          9928        9930                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     221
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 222 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 086352 hold0000 hold0000                0:00 Process     itself, some of which contain line edits and
          9977        9979                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 086357 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0026        0028                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     222
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 223 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 087086 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0169        0170                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 087161 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0244        0245                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     223
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 224 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 087172 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0281        0282                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 131700 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0617        0619                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     224
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 225 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 131704 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0621        0623                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 131796 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0671        0673                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     225
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 226 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 131800 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0675        0677                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 131807 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          0680        0681                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.




                                                                                                                                     226
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 227 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the "Mattis" memorandum            Y
 141980 hold0001 hold0001                0:00 Process     itself, some of which contain line edits and
          1256        1258                    Privilege - comments, and all of which preceded the final
                                              DPP         version of the memorandum. This document is
                                                          pre-decisional. It was created before the Mattis
                                                          Memorandum was finalized and transmitted to
                                                          the President (along with DoD’s Report) and
                                                          before Secretary Mattis adopted the current
                                                          DoD policy. It is also deliberative. It reflects the
                                                          opinions and advice of Senior DoD officials and
                                                          the give-and-take of the consultative process at
                                                          DoD and in particular in the office of the
                                                          Secretary of Defense. See Declaration of Platte
                                                          B. Moring, III, September 4, 2020, ⁋23.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Drafts of the Mattis Memorandum with edits             Y
 087062 hold0001 hold0001                0:00 Process     from Secretary Mattis, himself. This document
          0160        0160                    Privilege - is a drafts with Secretary Mattis’s own edits, as
                                              DPP         well as deliberations of OSD staff regarding
                                                          those edits, are both pre-decisional and
                                                          deliberative. It preceded the final version of
                                                          the memorandum, as well as Secretary Mattis’s
                                                          final decision on the Transgender Service Policy.
                                                          And it reflects the Secretary of Defense’s
                                                          opinions and non-final views on drafts of the
                                                          Mattis Memorandum and on the Transgender
                                                          Service Policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋24.




                                                                                                                                     227
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 228 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Drafts of the Mattis Memorandum with edits          Y
 087063 hold0001 hold0001                0:00 Process     from Secretary Mattis, himself. This document
          0161        0162                    Privilege - is a drafts with Secretary Mattis’s own edits, as
                                              DPP         well as deliberations of OSD staff regarding
                                                          those edits, are both pre-decisional and
                                                          deliberative. It preceded the final version of
                                                          the memorandum, as well as Secretary Mattis’s
                                                          final decision on the Transgender Service Policy.
                                                          And it reflects the Secretary of Defense’s
                                                          opinions and non-final views on drafts of the
                                                          Mattis Memorandum and on the Transgender
                                                          Service Policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋24.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Drafts of the Mattis Memorandum with edits          Y
 087067 hold0001 hold0001                0:00 Process     from Secretary Mattis, himself. This document
          0163        0163                    Privilege - is a drafts with Secretary Mattis’s own edits, as
                                              DPP         well as deliberations of OSD staff regarding
                                                          those edits, are both pre-decisional and
                                                          deliberative. It preceded the final version of
                                                          the memorandum, as well as Secretary Mattis’s
                                                          final decision on the Transgender Service Policy.
                                                          And it reflects the Secretary of Defense’s
                                                          opinions and non-final views on drafts of the
                                                          Mattis Memorandum and on the Transgender
                                                          Service Policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋24.




                                                                                                                                  228
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 229 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Drafts of the Mattis Memorandum with edits          Y
 087068 hold0001 hold0001                0:00 Process     from Secretary Mattis, himself. This document
          0164        0165                    Privilege - is a drafts with Secretary Mattis’s own edits, as
                                              DPP         well as deliberations of OSD staff regarding
                                                          those edits, are both pre-decisional and
                                                          deliberative. It preceded the final version of
                                                          the memorandum, as well as Secretary Mattis’s
                                                          final decision on the Transgender Service Policy.
                                                          And it reflects the Secretary of Defense’s
                                                          opinions and non-final views on drafts of the
                                                          Mattis Memorandum and on the Transgender
                                                          Service Policy. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋24.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Email discussions among senior DoD officials in     Y
 131806 hold0001 hold0001                0:00 Process     which senior officials seek input from Secretary
          0678        0679                    Privilege - Mattis on DoD’s Report and provide comments
                                              DPP         regarding that input. This document is a drafts
                                                          with Secretary Mattis’s own edits, as well as
                                                          deliberations of OSD staff regarding those edits,
                                                          are both pre-decisional and deliberative. It
                                                          preceded the final version of the memorandum,
                                                          as well as Secretary Mattis’s final decision on
                                                          the Transgender Service Policy. And it reflects
                                                          the Secretary of Defense’s opinions and non-
                                                          final views on drafts of the Mattis
                                                          Memorandum and on the Transgender Service
                                                          Policy. See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋24.




                                                                                                                                  229
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 230 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                      Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Email discussions among senior DoD officials in    Y
 131896 hold0001 hold0001                 0:00 Process     which senior officials seek input from Secretary
          0682        0683                     Privilege - Mattis on DoD’s Report and provide comments
                                               DPP         regarding that input. This document is a drafts
                                                           with Secretary Mattis’s own edits, as well as
                                                           deliberations of OSD staff regarding those edits,
                                                           are both pre-decisional and deliberative. It
                                                           preceded the final version of the memorandum,
                                                           as well as Secretary Mattis’s final decision on
                                                           the Transgender Service Policy. And it reflects
                                                           the Secretary of Defense’s opinions and non-
                                                           final views on drafts of the Mattis
                                                           Memorandum and on the Transgender Service
                                                           Policy. See Declaration of Platte B. Moring, III,
                                                           September 4, 2020, ⁋24.
 DoD00 PrivWith PrivWith           12/22/201 Deliberative Drafts of a DoD policy on medical accessions       Y
 118907 hold0001 hold0001               7 0:00 Process     standards as they relate to psychiatric disorders
          0409        0412                     Privilege - and gender dysphoria. The documents show
                                               DPP         the current standards and propose changes to
                                                           those standards. This document contains
                                                           comments and proposed edits from DoD staff as
                                                           well as pre-decisional markings. The document
                                                           is deliberative because it contains opinions and
                                                           recommendations regarding changes to the
                                                           current medical accessions standards and are in
                                                           draft form. It is pre-decisional because the
                                                           comments and recommendations preceded
                                                           changes to those standards. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋25.




                                                                                                                               230
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 231 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                      Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           12/22/201 Deliberative Drafts of a DoD policy on medical accessions       Y
 120019 hold0001 hold0001               7 0:00 Process     standards as they relate to psychiatric disorders
          0441        0444                     Privilege - and gender dysphoria. The documents show
                                               DPP         the current standards and propose changes to
                                                           those standards. This document contains
                                                           comments and proposed edits from DoD staff as
                                                           well as pre-decisional markings. The document
                                                           is deliberative because it contains opinions and
                                                           recommendations regarding changes to the
                                                           current medical accessions standards and are in
                                                           draft form. It is pre-decisional because the
                                                           comments and recommendations preceded
                                                           changes to those standards. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋25.
 DoD00 PrivWith PrivWith           12/22/201 Deliberative Drafts of a DoD policy on medical accessions       Y
 122788 hold0001 hold0001               7 0:00 Process     standards as they relate to psychiatric disorders
          0472        0475                     Privilege - and gender dysphoria. The documents show
                                               DPP         the current standards and propose changes to
                                                           those standards. This document contains
                                                           comments and proposed edits from DoD staff as
                                                           well as pre-decisional markings. The document
                                                           is deliberative because it contains opinions and
                                                           recommendations regarding changes to the
                                                           current medical accessions standards and are in
                                                           draft form. It is pre-decisional because the
                                                           comments and recommendations preceded
                                                           changes to those standards. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋25.




                                                                                                                               231
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 232 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis      Priv.                 Notes
          Withhold Withhold                      Claimed                                                     Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           12/18/201 Deliberative Drafts of a DoD policy on medical accessions               Unable to review
 137591 hold0001 hold0001               7 0:00 Process     standards as they relate to psychiatric disorders
          0803        0803                     Privilege - and gender dysphoria. The documents show
                                               DPP         the current standards and propose changes to
                                                           those standards. This document contains
                                                           comments and proposed edits from DoD staff as
                                                           well as pre-decisional markings. The document
                                                           is deliberative because it contains opinions and
                                                           recommendations regarding changes to the
                                                           current medical accessions standards and are in
                                                           draft form. It is pre-decisional because the
                                                           comments and recommendations preceded
                                                           changes to those standards. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋25.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the March 2018 Presidential Y
 131699 hold0001 hold0001                 0:00 Process     Memorandum with line edits from Mr.
          0616        0616                     Privilege - Bushman This document is pre-decisional and
                                               DPP         deliberative. It preceded the finalization of the
                                                           March 2018 Presidential Memorandum, as well
                                                           as the Secretary of Defense’s ultimate decision
                                                           on the DoD Transgender Service Policy. See
                                                           Declaration of Platte B. Moring, III, September
                                                           4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Non-final drafts of the March 2018 Presidential Y
 141979 hold0001 hold0001                 0:00 Process     Memorandum with line edits from Mr.
          1255        1255                     Privilege - Bushman This document is pre-decisional and
                                               DPP         deliberative. It preceded the finalization of the
                                                           March 2018 Presidential Memorandum, as well
                                                           as the Secretary of Defense’s ultimate decision
                                                           on the DoD Transgender Service Policy. See
                                                           Declaration of Platte B. Moring, III, September
                                                           4, 2020, ⁋26.


                                                                                                                                           232
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 233 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative A draft of the March 2018 Presidential              Y           Requires Warner Review
 086339 hold0000 hold0000                0:00 Process     Memorandumthat was sent to DoD’s Office of
          9878        9878                    Privilege - the General Counsel and Mr. Kurta. This
                                              DPP         document is pre-decisional and deliberative. It
                                                          preceded the finalization of the March 2018
                                                          Presidential Memorandum, as well as the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           2/21/2018 Deliberative Drafts of the March 2018 Presidential               Y           Requires Warner Review
 086344 hold0000 hold0000                0:00 Process     Memorandum This document is pre-decisional
          9927        9927                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Drafts of the March 2018 Presidential               Y
 086351 hold0000 hold0000                0:00 Process     Memorandum This document is pre-decisional
          9976        9976                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.




                                                                                                                                                   233
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 234 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/20/2018 Deliberative Drafts of the March 2018 Presidential               Y
 086356 hold0001 hold0001                0:00 Process     Memorandum This document is pre-decisional
          0025        0025                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Drafts of the March 2018 Presidential               Y
 131794 hold0001 hold0001                0:00 Process     Memorandum This document is pre-decisional
          0624        0624                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Drafts of the March 2018 Presidential               Y
 131799 hold0001 hold0001                0:00 Process     Memorandum This document is pre-decisional
          0674        0674                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           2/22/2018 Deliberative Drafts of the March 2018 Presidential               Y
 131703 hold0001 hold0001                0:00 Process     Memorandum This document is pre-decisional
          0620        0620                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.


                                                                                                                                  234
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 235 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/12/2018 Deliberative Drafts of the March 2018 Presidential             Y         Requires Warner Review
 141629 hold0001 hold0001                0:00 Process     Memorandum This document is pre-decisional
          1156        1157                    Privilege - and deliberative. It preceded the finalization of
                                              DPP         the March 2018 Presidential Memorandum, as
                                                          well as the Secretary of Defense’s ultimate
                                                          decision on the DoD Transgender Service Policy.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋26.
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Draft questions and answers prepared by the       N         Not deliberative
 084274 hold0000 hold0000                0:00 Process     staff of the Secretary of Defense in preparation
          9730        9732                    Privilege - for the Secretary’s congressional testimony on a
                                              DPP         number of issues including transgender military
                                                          service. These talking points and proposed
                                                          responses to questions are pre-decisional as
                                                          they precede any relevant testimony, and they
                                                          are deliberative, as they reflect the
                                                          development of suggested public statements on
                                                          questions of policy and are in draft form. They
                                                          are not congressional testimony. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft questions and answers created for DoD’s     N         Not deliberative
 137569 hold0001 hold0001                0:00 Process     nominee to be Principal Deputy Under Secretary
          0770        0770                    Privilege - of Defense for Personnel and Readiness to
                                              DPP         prepare him for his confirmation hearing. These
                                                          talking points and proposed responses to
                                                          questions are pre-decisional as they precede
                                                          any relevant testimony, and they are
                                                          deliberative, as they reflect the development of
                                                          suggested public statements on questions of
                                                          policy and are in draft form. They are not
                                                          congressional testimony. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋27.

                                                                                                                                               235
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 236 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege       Document Description and Privilege Basis     Priv.                  Notes
          Withhold Withhold                      Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           10/30/201 Deliberative Draft questions and answers created for DoD’s     N        Not deliberative
 137628 hold0001 hold0001               7 0:00 Process     nominee to be Principal Deputy Under Secretary
          0851        0887                     Privilege - of Defense for Personnel and Readiness to
                                               DPP         prepare him for his confirmation hearing. These
                                                           talking points and proposed responses to
                                                           questions are pre-decisional as they precede
                                                           any relevant testimony, and they are
                                                           deliberative, as they reflect the development of
                                                           suggested public statements on questions of
                                                           policy and are in draft form. They are not
                                                           congressional testimony. See Declaration of
                                                           Platte B. Moring, III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith             2/1/2018 Deliberative Draft questions and answers to prepare DoD’s     N        Not deliberative
 137570 hold0001 hold0001                 0:00 Process     nominee to be the Assistant Secretary of
          0771        0802                     Privilege - Defense for Manpower and Reserve Affairs for
                                               DPP         congressional hearings. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.




                                                                                                                                            236
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 237 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 141415 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          1093        1100                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 087730 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0324        0326                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.




                                                                                                                                             237
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 238 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 087879 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0369        0371                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 122683 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0454        0455                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.




                                                                                                                                             238
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 239 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 122685 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0456        0457                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 137606 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0804        0808                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.




                                                                                                                                             239
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 240 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/23/2016 Deliberative Draft talking points developed by staff members     N       Not deliberative
 137626 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0812        0835                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 137627 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          0836        0850                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.




                                                                                                                                             240
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 241 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                      Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           11/12/201 Deliberative Draft talking points developed by staff members      N       Not deliberative
 137629 hold0001 hold0001               7 0:00 Process     for senior leaders so they have correct facts and
          0888        0942                     Privilege - policy positions. In addition, these documents
                                               DPP         reflect the review, comment, and reflection by
                                                           DoD officials concerning policy and suggested
                                                           public statements. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           12/11/201 Deliberative Draft talking points developed by staff members      N       Not deliberative
 137851 hold0001 hold0001               7 0:00 Process     for senior leaders so they have correct facts and
          0959        0959                     Privilege - policy positions. In addition, these documents
                                               DPP         reflect the review, comment, and reflection by
                                                           DoD officials concerning policy and suggested
                                                           public statements. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.




                                                                                                                                              241
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 242 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                      Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           12/11/201 Deliberative Draft talking points developed by staff members      N       Not deliberative
 137876 hold0001 hold0001               7 0:00 Process     for senior leaders so they have correct facts and
          0960        0960                     Privilege - policy positions. In addition, these documents
                                               DPP         reflect the review, comment, and reflection by
                                                           DoD officials concerning policy and suggested
                                                           public statements. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith             2/7/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 137929 hold0001 hold0001                 0:00 Process     for senior leaders so they have correct facts and
          0961        0991                     Privilege - policy positions. In addition, these documents
                                               DPP         reflect the review, comment, and reflection by
                                                           DoD officials concerning policy and suggested
                                                           public statements. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.




                                                                                                                                              242
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 243 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege        Document Description and Privilege Basis           Priv.                  Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith             2/5/2018 Deliberative Draft talking points developed by staff members     N           Not deliberative
 137930 hold0001 hold0001                0:00 Process      for senior leaders so they have correct facts and
          0992        1024                    Privilege -  policy positions. In addition, these documents
                                              DPP          reflect the review, comment, and reflection by
                                                           DoD officials concerning policy and suggested
                                                           public statements. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members      Y
 137933 hold0001 hold0001                0:00 Process      for senior leaders so they have correct facts and
          1025        1026                    Privilege -  policy positions. In addition, these documents
                                              DPP          reflect the review, comment, and reflection by
                                                           DoD officials concerning policy and suggested
                                                           public statements. These talking points and
                                                           proposed responses to questions are pre-
                                                           decisional as they precede any relevant
                                                           testimony, and they are deliberative, as they
                                                           reflect the development of suggested public
                                                           statements on questions of policy and are in
                                                           draft form. They are not congressional
                                                           testimony. See Declaration of Platte B. Moring,
                                                           III, September 4, 2020, ⁋27.




                                                                                                                                                  243
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 244 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Draft talking points developed by staff members     N       Not deliberative
 141417 hold0001 hold0001                0:00 Process     for senior leaders so they have correct facts and
          1101        1105                    Privilege - policy positions. In addition, these documents
                                              DPP         reflect the review, comment, and reflection by
                                                          DoD officials concerning policy and suggested
                                                          public statements. These talking points and
                                                          proposed responses to questions are pre-
                                                          decisional as they precede any relevant
                                                          testimony, and they are deliberative, as they
                                                          reflect the development of suggested public
                                                          statements on questions of policy and are in
                                                          draft form. They are not congressional
                                                          testimony. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋27.
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Recommendations for senior DoD officials            N       Not material
 087182 hold0001 hold0001                0:00 Process     regarding how to respond to specific press
          0283        0287                    Privilege - inquiries on a range of topics, one of which is
                                              DPP         military service by transgender individuals. This
                                                          document is deliberative because it contains
                                                          recommendations for senior military officials
                                                          and it is pre-decision because it was not the
                                                          final version of the talking points circulated
                                                          once all relevant stakeholders had an
                                                          opportunity to review and edit. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋28.




                                                                                                                                             244
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 245 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/13/2018 Deliberative Recommendations for senior DoD officials             N       Not material
 087190 hold0001 hold0001                0:00 Process      regarding how to respond to specific press
          0288        0292                    Privilege -  inquiries on a range of topics, one of which is
                                              DPP          military service by transgender individuals. This
                                                           document is deliberative because it contains
                                                           recommendations for senior military officials
                                                           and it is pre-decision because it was not the
                                                           final version of the talking points circulated
                                                           once all relevant stakeholders had an
                                                           opportunity to review and edit. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋28.
 DoD00 PrivWith PrivWith             2/8/2018 Deliberative Recommendations for senior DoD officials            N       Not material
 087449 hold0001 hold0001                0:00 Process      regarding how to respond to specific press
          0297        0305                    Privilege -  inquiries on a range of topics, one of which is
                                              DPP          military service by transgender individuals. This
                                                           document is deliberative because it contains
                                                           recommendations for senior military officials
                                                           and it is pre-decision because it was not the
                                                           final version of the talking points circulated
                                                           once all relevant stakeholders had an
                                                           opportunity to review and edit. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋28.
 DoD00 PrivWith PrivWith             2/8/2018 Deliberative Recommendations for senior DoD officials            N       Not material
 087455 hold0001 hold0001                0:00 Process      regarding how to respond to specific press
          0306        0314                    Privilege -  inquiries on a range of topics, one of which is
                                              DPP          military service by transgender individuals. This
                                                           document is deliberative because it contains
                                                           recommendations for senior military officials
                                                           and it is pre-decision because it was not the
                                                           final version of the talking points circulated
                                                           once all relevant stakeholders had an
                                                           opportunity to review and edit. See Declaration
                                                           of Platte B. Moring, III, September 4, 2020, ⁋28.

                                                                                                                                              245
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 246 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/30/2018 Deliberative Recommendations for senior DoD officials            N       Not deliberative. Produce PW
 087753 hold0001 hold0001                0:00 Process     regarding how to respond to specific press                  p.10339
          0327        0346                    Privilege - inquiries on a range of topics, one of which is
                                              DPP         military service by transgender individuals. This
                                                          document is deliberative because it contains
                                                          recommendations for senior military officials
                                                          and it is pre-decision because it was not the
                                                          final version of the talking points circulated
                                                          once all relevant stakeholders had an
                                                          opportunity to review and edit. See Declaration
                                                          of Platte B. Moring, III, September 4, 2020, ⁋28.
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Recommendations for senior DoD officials            N       Not material
 087772 hold0001 hold0001                0:00 Process     regarding how to respond to specific press
          0347        0357                    Privilege - inquiries on a range of topics, one of which is
                                              DPP         military service by transgender individuals. This
                                                          document is deliberative because it contains
                                                          recommendations for senior military officials
                                                          and it is pre-decision because it was not the
                                                          final version of the talking points circulated
                                                          once all relevant stakeholders had an
                                                          opportunity to review and edit. See Declaration
                                                          of Platte B. Moring, III, September 4, 2020, ⁋28.




                                                                                                                                                     246
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 247 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Recommendations for senior DoD officials            N       Not material
 087778 hold0001 hold0001                0:00 Process     regarding how to respond to specific press
          0358        0368                    Privilege - inquiries on a range of topics, one of which is
                                              DPP         military service by transgender individuals. This
                                                          document is deliberative because it contains
                                                          recommendations for senior military officials
                                                          and it is pre-decision because it was not the
                                                          final version of the talking points circulated
                                                          once all relevant stakeholders had an
                                                          opportunity to review and edit. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋28.
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Recommendations for senior DoD officials            N       Not material
 088316 hold0001 hold0001                0:00 Process     regarding how to respond to specific press
          0374        0385                    Privilege - inquiries on a range of topics, one of which is
                                              DPP         military service by transgender individuals. This
                                                          document is deliberative because it contains
                                                          recommendations for senior military officials
                                                          and it is pre-decision because it was not the
                                                          final version of the talking points circulated
                                                          once all relevant stakeholders had an
                                                          opportunity to review and edit. See Declaration
                                                          of Platte B. Moring, III, September 4, 2020, ⁋28.




                                                                                                                                             247
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 248 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.                  Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/16/2018 Deliberative Recommendations for senior DoD officials            N           Not material
 088320 hold0001 hold0001                0:00 Process     regarding how to respond to specific press
          0386        0397                    Privilege - inquiries on a range of topics, one of which is
                                              DPP         military service by transgender individuals. This
                                                          document is deliberative because it contains
                                                          recommendations for senior military officials
                                                          and it is pre-decision because it was not the
                                                          final version of the talking points circulated
                                                          once all relevant stakeholders had an
                                                          opportunity to review and edit. See Declaration
                                                          of Platte B. Moring, III, September 4, 2020, ⁋28.
 DoD00 PrivWith PrivWith           1/19/2018 Deliberative Draft information paper pertaining to screening     Y
 122773 hold0001 hold0001                0:00 Process     service members and veterans for risk of
          0468        0471                    Privilege - suicide. non-final draft of this paper and
                                              DPP         contains internal edits and comments by DoD
                                                          officials. Pre-decisional and deliberative. The
                                                          draft preceded the finalization of the
                                                          information paper and reflect the deliberations
                                                          that led to the final version of that paper. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋29.
 DoD00 PrivWith PrivWith           1/17/2018 Deliberative Draft information paper pertaining to screening     Y
 127195 hold0001 hold0001                0:00 Process     service members and veterans for risk of
          0521        0523                    Privilege - suicide. non-final draft of this paper and
                                              DPP         contains internal edits and comments by DoD
                                                          officials. Pre-decisional and deliberative. The
                                                          draft preceded the finalization of the
                                                          information paper and reflect the deliberations
                                                          that led to the final version of that paper. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋29.



                                                                                                                                                 248
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 249 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Email discussion among senior Air Force             Y
 143145 hold0001 hold0001                0:00 Process     Officials, including the Secretary of the Air
          1285        1287                    Privilege - Force, pertaining to edits to a draft DoD policy
                                              DPP         memo concerning military service by
                                                          transgender individuals This document is pre-
                                                          decisional and deliberative. It preceded the
                                                          Secretary of Defense’s ultimate decision on the
                                                          DoD Transgender Service Policy, and it shows
                                                          the mental impressions and thoughts of Air
                                                          Force officials as the Department worked to
                                                          refine and finalize that policy. See Declaration
                                                          of Platte B. Moring, III, September 4, 2020, ⁋30.
 Army_ PrivWith PrivWith           2/21/2018 Deliberative Email chain between Deputy Assistant Secretary      Y
 100257 hold0001 hold0001                0:00 Process     of the Army Donald G. Salo Jr. and Stephanie
 70       2334        2335                    Privilege - Miller regarding transgender military service for
                                              DPP;        ROTC cadets. This document is pre-decisional.
                                              Attorney    It reflects thoughts and opinions offered prior
                                              Client      to any decision on transgender military service
                                              Privilege - for ROTC cadets and the issuance of the DoD
                                              ACP         Transgender Service Policy. It is deliberative
                                                          because it reflects inputs, thoughts and
                                                          opinions on the policy concerning military
                                                          service by transgender individuals in ROTC. A
                                                          portion of this document has been redacted of
                                                          information subject to the attorney-client
                                                          privilege. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋30.




                                                                                                                                  249
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 250 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/21/2018 Deliberative Email chain between Deputy Assistant Secretary      Y
 100347 hold0001 hold0001                0:00 Process     of the Army Donald G. Salo Jr. and Stephanie
 80       2345        2346                    Privilege - Miller regarding transgender military service for
                                              DPP;        ROTC cadets. This document is pre-decisional.
                                              Attorney    It reflects thoughts and opinions offered prior
                                              Client      to any decision on transgender military service
                                              Privilege - for ROTC cadets and the issuance of the DoD
                                              ACP         Transgender Service Policy. It is deliberative
                                                          because it reflects inputs, thoughts and
                                                          opinions on the policy concerning military
                                                          service by transgender individuals in ROTC. A
                                                          portion of this document has been redacted of
                                                          information subject to the attorney-client
                                                          privilege. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋30.
 Army_ PrivWith PrivWith           2/21/2018 Deliberative Email chain between Deputy Assistant Secretary      Y
 100347 hold0001 hold0001                0:00 Process     of the Army Donald G. Salo Jr. and Stephanie
 84       2347        2348                    Privilege - Miller regarding transgender military service for
                                              DPP;        ROTC cadets. This document is pre-decisional.
                                              Attorney    It reflects thoughts and opinions offered prior
                                              Client      to any decision on transgender military service
                                              Privilege - for ROTC cadets and the issuance of the DoD
                                              ACP         Transgender Service Policy. It is deliberative
                                                          because it reflects inputs, thoughts and
                                                          opinions on the policy concerning military
                                                          service by transgender individuals in ROTC. A
                                                          portion of this document has been redacted of
                                                          information subject to the attorney-client
                                                          privilege. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋30.




                                                                                                                                  250
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 251 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege       Document Description and Privilege Basis        Priv.   Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/21/2018 Deliberative   Y
 100357 hold0001 hold0001                0:00 Process
 59       2349        2350                    Privilege -
                                              DPP;
                                              Attorney
                                              Client
                                              Privilege -
                                              ACP
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative
                                                        Discussion among senior DoD officials regarding     Y
 137466 hold0001 hold0001                0:00 Process   the merits of certain courses of action regarding
          0752        0755                    Privilege -
                                                        transgender applicants to ROTC programs. This
                                              DPP       document is deliberative and pre-decisional
                                                        because it reflects the deliberative discussions
                                                        among officials focused on accessions regarding
                                                        how best to develop guidance based on what
                                                        was then still a developing policy. See
                                                        Declaration of Platte B. Moring, III, September
                                                        4, 2020, ⁋31.
 DoD00    PrivWith   PrivWith    2/16/2018 Deliberative Discussion among senior DoD officials regarding     Y
 137469   hold0001   hold0001         0:00 Process      the merits of certain courses of action regarding
          0756       0760                  Privilege -  transgender applicants to ROTC programs. This
                                           DPP          document is deliberative and pre-decisional
                                                        because it reflects the deliberative discussions
                                                        among officials focused on accessions regarding
                                                        how best to develop guidance based on what
                                                        was then still a developing policy. See
                                                        Declaration of Platte B. Moring, III, September
                                                        4, 2020, ⁋31.




                                                                                                                                251
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 252 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/16/2018 Deliberative Discussion among senior DoD officials regarding     Y
 137473 hold0001 hold0001                0:00 Process     the merits of certain courses of action regarding
          0761        0764                    Privilege - transgender applicants to ROTC programs. This
                                              DPP         document is deliberative and pre-decisional
                                                          because it reflects the deliberative discussions
                                                          among officials focused on accessions regarding
                                                          how best to develop guidance based on what
                                                          was then still a developing policy. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋31.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Discussion among senior DoD officials regarding     Y
 137477 hold0001 hold0001                0:00 Process     the merits of certain courses of action regarding
          0765        0766                    Privilege - transgender applicants to ROTC programs. This
                                              DPP         document is deliberative and pre-decisional
                                                          because it reflects the deliberative discussions
                                                          among officials focused on accessions regarding
                                                          how best to develop guidance based on what
                                                          was then still a developing policy. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋31.
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Discussion among senior DoD officials regarding     Y
 137480 hold0001 hold0001                0:00 Process     the merits of certain courses of action regarding
          0767        0768                    Privilege - transgender applicants to ROTC programs. This
                                              DPP         document is deliberative and pre-decisional
                                                          because it reflects the deliberative discussions
                                                          among officials focused on accessions regarding
                                                          how best to develop guidance based on what
                                                          was then still a developing policy. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋31.




                                                                                                                                  252
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 253 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           2/15/2018 Deliberative Discussion among senior DoD officials regarding     Y
 137481 hold0001 hold0001                0:00 Process     the merits of certain courses of action regarding
          0769        0769                    Privilege - transgender applicants to ROTC programs. This
                                              DPP         document is deliberative and pre-decisional
                                                          because it reflects the deliberative discussions
                                                          among officials focused on accessions regarding
                                                          how best to develop guidance based on what
                                                          was then still a developing policy. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋31.
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials     Y           Requires Warner Review
 137668 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          0947        0951                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                   253
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 254 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 137669 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          0952        0955                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  254
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 255 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 138040 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1039        1040                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  255
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 256 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141460 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1112        1117                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative deliberative conversation between DoD officials    Y           Requires Warner Review
 141475 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1125        1130                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development.

                                                                                                                                                  256
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 257 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141477 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1131        1134                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  257
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 258 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141481 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1135        1138                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  258
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 259 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141495 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1147        1148                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  259
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 260 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141507 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1151        1152                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  260
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 261 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141508 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1153        1153                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  261
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 262 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141724 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1170        1175                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  262
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 263 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141738 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1180        1185                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  263
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 264 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/26/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141740 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1186        1191                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  264
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 265 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141741 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1192        1195                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  265
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 266 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141743 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1196        1200                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  266
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 267 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141747 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1201        1204                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  267
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 268 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/24/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 141777 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1207        1208                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  268
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 269 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 142646 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1265        1268                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  269
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 270 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/25/2018 Deliberative Deliberative conversation between DoD officials    Y           Requires Warner Review
 142953 hold0001 hold0001                0:00 Process     from several offices and DoD officials from the
          1277        1281                    Privilege - Office of People Analytics discussing the pros
                                              DPP         and cons of conducting an internal DoD survey
                                                          that would assist the development of policy for
                                                          accessions of transgender individuals as well as
                                                          the various options for conducting such a
                                                          survey. This document is pre-decisional because
                                                          it occurred before any such survey was
                                                          conducted and before Secretary Mattis made
                                                          his February 22, 2018 recommendation to the
                                                          President. It is also deliberative because it
                                                          shows the internal discussions of senior DoD
                                                          officials as they worked through the possible
                                                          use and development of an internal tool to
                                                          inform policy development. See Declaration of
                                                          Platte B. Moring, III, September 4, 2020, ⁋32.




                                                                                                                                                  270
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 271 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 AF_000 PrivWith PrivWith          1/26/2018 Deliberative Email thread with Air Force comments to an             Y
 38434    hold0000 hold0000              0:00 Process     email initiated by Under Secretary Wilkie
          9298        9302                    Privilege - seeking recommendations and input regarding
                                              DPP         various transgender policy considerations for
                                                          which guidance was being prepared and
                                                          discussions and deliberations were taking place,
                                                          including with the Secretary of Defense.
                                                          Secretary Wilkie’s email sought coordination
                                                          from the Military Services for the purpose of
                                                          developing DoD’s Report and the Transgender
                                                          Service Policy. This document is pre-decisional.
                                                          It sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     271
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 272 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Email thread with Air Force comments to an             Y
 100244 hold0001 hold0001                0:00 Process     email initiated by Under Secretary Wilkie
 50       2315        2316                    Privilege - seeking recommendations and input regarding
                                              DPP         various transgender policy considerations for
                                                          which guidance was being prepared and
                                                          discussions and deliberations were taking place,
                                                          including with the Secretary of Defense.
                                                          Secretary Wilkie’s email sought coordination
                                                          from the Military Services for the purpose of
                                                          developing DoD’s Report and the Transgender
                                                          Service Policy. This document is pre-decisional.
                                                          It sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     272
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 273 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 AF_000 PrivWith PrivWith          1/25/2018 Deliberative Email thread with Air Force comments to an             Y
 38005_ hold0000 hold0000                0:00 Process     email initiated by Under Secretary Wilkie
 AF2      9290        9293                    Privilege - seeking recommendations and input regarding
                                              DPP         various transgender policy considerations for
                                                          which guidance was being prepared and
                                                          discussions and deliberations were taking place,
                                                          including with the Secretary of Defense.
                                                          Secretary Wilkie’s email sought coordination
                                                          from the Military Services for the purpose of
                                                          developing DoD’s Report and the Transgender
                                                          Service Policy. This document is pre-decisional.
                                                          It sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     273
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 274 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis               Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Coast Guard comments and recommendations               Y
 100244 hold0001 hold0001                0:00 Process     in response to Sec. Wilkie’s email seeking
 54       2317        2318                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     274
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 275 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Navy_0 PrivWith PrivWith          1/26/2018 Deliberative Navy comments and recommendations in                   Y
 008733 hold0001 hold0001               16:43 Process     response to Sec. Wilkie’s email seeking
 7        1290        1290                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     275
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 276 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 Navy_0 PrivWith PrivWith          1/26/2018 Deliberative Navy comments and recommendations in              Y
 008733 hold0001 hold0001               20:26 Process     response to Sec. Wilkie’s email seeking
 9        1291        1291                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. pre-decisional. They sought or provided
                                                          comments, opinions, and recommendations
                                                          from the Military Services prior to the issuance
                                                          of the DoD Transgender Service Policy. They are
                                                          also deliberative. They reflect inputs, thoughts,
                                                          opinions, and recommendations on the
                                                          contours of the policy concerning military
                                                          service by transgender individuals. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋33.




                                                                                                                              276
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 277 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Navy_0 PrivWith PrivWith          1/26/2018 Deliberative Navy comments and recommendations in                   Y
 008734 hold0001 hold0001               16:14 Process     response to Sec. Wilkie’s email seeking
 1        1292        1292                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     277
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 278 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Navy_0 PrivWith PrivWith          1/26/2018 Deliberative Navy comments and recommendations in                   Y
 008746 hold0001 hold0001               22:39 Process     response to Sec. Wilkie’s email seeking
 0        1293        1294                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     278
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 279 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Navy comments and recommendations in                   Y
 100244 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 48       2313        2314                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     279
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 280 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/25/2018 Deliberative Army comments and recommendations in                   Y
 100244 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 61       2319        2319                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     280
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 281 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 Deliberative Army comments and recommendations in              Y
 100245 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 78       2320        2322                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. pre-decisional. They sought or provided
                                                          comments, opinions, and recommendations
                                                          from the Military Services prior to the issuance
                                                          of the DoD Transgender Service Policy. They are
                                                          also deliberative. They reflect inputs, thoughts,
                                                          opinions, and recommendations on the
                                                          contours of the policy concerning military
                                                          service by transgender individuals. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋33.




                                                                                                                              281
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 282 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 Deliberative Army comments and recommendations in                   Y
 100245 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 83       2323        2324                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     282
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 283 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 Deliberative Army comments and recommendations in                   Y
 100245 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 87       2325        2326                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     283
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 284 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 Deliberative Army comments and recommendations in              Y
 100245 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 90       2327        2328                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. pre-decisional. They sought or provided
                                                          comments, opinions, and recommendations
                                                          from the Military Services prior to the issuance
                                                          of the DoD Transgender Service Policy. They are
                                                          also deliberative. They reflect inputs, thoughts,
                                                          opinions, and recommendations on the
                                                          contours of the policy concerning military
                                                          service by transgender individuals. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋33.




                                                                                                                              284
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 285 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100245 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 95       2329        2330                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     285
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 286 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100425 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 72       2351        2353                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     286
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 287 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100013 hold0000 hold0000                0:00 Process     response to Sec. Wilkie’s email seeking
 28       9309        9311                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     287
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 288 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100013 hold0000 hold0000                0:00 Process     response to Sec. Wilkie’s email seeking
 29       9312        9313                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     288
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 289 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100013 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 30       2292        2295                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     289
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 290 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100013 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 31       2296        2298                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     290
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 291 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100070 hold0000 hold0000                0:00 Process     response to Sec. Wilkie’s email seeking
 36       9325        9326                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     291
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 292 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date       Privilege        Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                      Claimed                                                                  Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018    Deliberative   Army comments and recommendations in                   Y
 100110 hold0000 hold0000                0:00   Process        response to Sec. Wilkie’s email seeking
 57.000 9331          9333                      Privilege -    recommendations and input regarding various
 1                                              DPP            transgender policy considerations for which
                                                               guidance was being prepared and discussions
                                                               and deliberations were taking place, including
                                                               with the Secretary of Defense. Secretary
                                                               Wilkie’s email sought coordination from the
                                                               Military Services for the purpose of developing
                                                               DoD’s Report and the Transgender Service
                                                               Policy. This document is pre-decisional. It
                                                               sought or provided comments, opinions, and
                                                               recommendations from the Military Services
                                                               prior to the issuance of the DoD Transgender
                                                               Service Policy. It is also deliberative. It reflects
                                                               inputs, thoughts, opinions, and
                                                               recommendations on the contours of the policy
                                                               concerning military service by transgender
                                                               individuals. See Declaration of Platte B.
                                                               Moring, III, September 4, 2020, ⁋33.




                                                                                                                                          292
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 293 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in              Y
 100113 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 76       2299        2300                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. pre-decisional. They sought or provided
                                                          comments, opinions, and recommendations
                                                          from the Military Services prior to the issuance
                                                          of the DoD Transgender Service Policy. They are
                                                          also deliberative. They reflect inputs, thoughts,
                                                          opinions, and recommendations on the
                                                          contours of the policy concerning military
                                                          service by transgender individuals. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋33.




                                                                                                                              293
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 294 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100114 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 98       2301        2303                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     294
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 295 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100115 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 17       2304        2306                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     295
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 296 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                       Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in              Y
 100121 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 43       2307        2308                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. pre-decisional. They sought or provided
                                                          comments, opinions, and recommendations
                                                          from the Military Services prior to the issuance
                                                          of the DoD Transgender Service Policy. They are
                                                          also deliberative. They reflect inputs, thoughts,
                                                          opinions, and recommendations on the
                                                          contours of the policy concerning military
                                                          service by transgender individuals. See
                                                          Declaration of Platte B. Moring, III, September
                                                          4, 2020, ⁋33.




                                                                                                                              296
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 297 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100146 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 83       2309        2310                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B. Moring,
                                                          III, September 4, 2020, ⁋33.




                                                                                                                                     297
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 298 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis                Priv.   Notes
          Withhold Withhold                     Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 Deliberative Army comments and recommendations in                   Y
 100187 hold0001 hold0001                0:00 Process     response to Sec. Wilkie’s email seeking
 19       2311        2312                    Privilege - recommendations and input regarding various
                                              DPP         transgender policy considerations for which
                                                          guidance was being prepared and discussions
                                                          and deliberations were taking place, including
                                                          with the Secretary of Defense. Secretary
                                                          Wilkie’s email sought coordination from the
                                                          Military Services for the purpose of developing
                                                          DoD’s Report and the Transgender Service
                                                          Policy. This document is pre-decisional. It
                                                          sought or provided comments, opinions, and
                                                          recommendations from the Military Services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. It is also deliberative. It reflects
                                                          inputs, thoughts, opinions, and
                                                          recommendations on the contours of the policy
                                                          concerning military service by transgender
                                                          individuals. See Declaration of Platte B.
                                                          Moring, III, September 4, 2020, ⁋33.




                                                                                                                                     298
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 299 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege    Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/31/2018 Deliberative Copies of meeting notes from a January 23,          Y           Requires Warner Review
 100256 hold0001 hold0001                0:00 Process     2018 meeting between Senior DoD and military
 78       2331        2333                    Privilege - medical professionals. These meeting notes
                                              DPP;        contain deliberative discussions between Senior
                                              Attorney    DOD and Service officials in the military medical
                                              Client      community. This document is pre-decisional
                                              Privilege - because it contains deliberations pertaining to
                                              ACP         DoD’s Transgender Service Policy before the
                                                          final issuance of that policy. And it is
                                                          deliberative because it reflect inputs, thoughts
                                                          and opinions on the policy concerning military
                                                          service by transgender individuals. A portion of
                                                          this document has been redacted of
                                                          information subject to attorney-client privilege.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋34.
 Army_ PrivWith PrivWith           1/31/2018 Deliberative Copies of meeting notes from a January 23,          Y           Requires Warner Review
 100261 hold0001 hold0001                0:00 Process     2018 meeting between Senior DoD and military
 20       2336        2338                    Privilege - medical professionals. These meeting notes
                                              DPP;        contain deliberative discussions between Senior
                                              Attorney    DOD and Service officials in the military medical
                                              Client      community. This document is pre-decisional
                                              Privilege - because it contains deliberations pertaining to
                                              ACP         DoD’s Transgender Service Policy before the
                                                          final issuance of that policy. And it is
                                                          deliberative because it reflect inputs, thoughts
                                                          and opinions on the policy concerning military
                                                          service by transgender individuals. A portion of
                                                          this document has been redacted of
                                                          information subject to attorney-client privilege.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋34.


                                                                                                                                                   299
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 300 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege    Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/31/2018 Deliberative Copies of meeting notes from a January 23,          Y           Requires Warner Review
 139877 hold0001 hold0001                0:00 Process     2018 meeting between Senior DoD and military
          2371        2373                    Privilege - medical professionals. These meeting notes
                                              DPP;        contain deliberative discussions between Senior
                                              Attorney    DOD and Service officials in the military medical
                                              Client      community. This document is pre-decisional
                                              Privilege - because it contains deliberations pertaining to
                                              ACP         DoD’s Transgender Service Policy before the
                                                          final issuance of that policy. And it is
                                                          deliberative because it reflect inputs, thoughts
                                                          and opinions on the policy concerning military
                                                          service by transgender individuals. A portion of
                                                          this document has been redacted of
                                                          information subject to attorney-client privilege.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋34.
 Army_ PrivWith PrivWith           1/31/2018 Deliberative Copies of meeting notes from a January 23,          Y           Requires Warner Review
 100305 hold0001 hold0001                0:00 Process     2018 meeting between Senior DoD and military
 03       2339        2341                    Privilege - medical professionals. These meeting notes
                                              DPP;        contain deliberative discussions between Senior
                                              Attorney    DOD and Service officials in the military medical
                                              Client      community. This document is pre-decisional
                                              Privilege - because it contains deliberations pertaining to
                                              ACP         DoD’s Transgender Service Policy before the
                                                          final issuance of that policy. And it is
                                                          deliberative because it reflect inputs, thoughts
                                                          and opinions on the policy concerning military
                                                          service by transgender individuals. A portion of
                                                          this document has been redacted of
                                                          information subject to attorney-client privilege.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋34.


                                                                                                                                                   300
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 301 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege    Document Description and Privilege Basis             Priv.                Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/31/2018 Deliberative Copies of meeting notes from a January 23,          Y           Requires Warner Review
 100311 hold0001 hold0001                0:00 Process     2018 meeting between Senior DoD and military
 45       2342        2344                    Privilege - medical professionals. These meeting notes
                                              DPP;        contain deliberative discussions between Senior
                                              Attorney    DOD and Service officials in the military medical
                                              Client      community. This document is pre-decisional
                                              Privilege - because it contains deliberations pertaining to
                                              ACP         DoD’s Transgender Service Policy before the
                                                          final issuance of that policy. And it is
                                                          deliberative because it reflect inputs, thoughts
                                                          and opinions on the policy concerning military
                                                          service by transgender individuals. A portion of
                                                          this document has been redacted of
                                                          information subject to attorney-client privilege.
                                                          See Declaration of Platte B. Moring, III,
                                                          September 4, 2020, ⁋34.




                                                                                                                                                   301
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 302 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis            Priv.                  Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/21/2018 Deliberative Email chain containing predecisional and               N       Not deliberative
 000114 hold0000 hold0000                0:00 Process     deliberative communications regarding the
          9440        9441                    Privilege - Department of Defense's Report and
                                              DPP         Recommendations on Military Service by
                                                          Transgender Persons. The second paragraph of
                                                          the email from Eric Jones to Chad Wolf, dated
                                                          February 21, 2018, 6:45:26 PM, provides
                                                          impressions of a draft report regarding military
                                                          service of transgender persons and conveys
                                                          suggested changes from Admiral Charles D.
                                                          Michel, Vice Commandant of the U.S. Coast
                                                          Guard. That portion of the document is
                                                          predecisional. It was created before the DoD
                                                          Policy was finalized. It is also deliberative, as it
                                                          reflects impressions and suggestions among
                                                          DHS and Coast Guard Officials regarding
                                                          development of the DoD Policy. (See
                                                          Declaration of RDML McPherson, September 3,
                                                          2020, ¶4).




                                                                                                                                                302
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 303 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                  Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/21/2018 DP -          Email chain containing predecisional and               N       Not deliberative
 000115 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9442        9443                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. The second paragraph of
                                                           the email from Eric Jones to Chad Wolf, dated
                                                           February 21, 2018, 6:45:26 PM, provides
                                                           impressions of a draft report regarding military
                                                           service of transgender persons and conveys
                                                           suggested changes from Admiral Charles D.
                                                           Michel, Vice Commandant of the U.S. Coast
                                                           Guard. That portion of the document is
                                                           predecisional. It was created before the DoD
                                                           Policy was finalized. It is also deliberative, as it
                                                           reflects impressions and suggestions among
                                                           DHS and Coast Guard Officials regarding
                                                           development of the DoD Policy. (See
                                                           Declaration of RDML McPherson, September 3,
                                                           2020, ¶4).




                                                                                                                                                 303
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 304 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                  Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/21/2018 DP -          Email chain containing predecisional and               N       Not deliberative
 000116 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9444        9444                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. The second paragraph of
                                                           the email from Eric Jones to Chad Wolf, dated
                                                           February 21, 2018, 6:45:26 PM, provides
                                                           impressions of a draft report regarding military
                                                           service of transgender persons and conveys
                                                           suggested changes from Admiral Charles D.
                                                           Michel, Vice Commandant of the U.S. Coast
                                                           Guard. That portion of the document is
                                                           predecisional. It was created before the DoD
                                                           Policy was finalized. It is also deliberative, as it
                                                           reflects impressions and suggestions among
                                                           DHS and Coast Guard Officials regarding
                                                           development of the DoD Policy. (See
                                                           Declaration of RDML McPherson, September 3,
                                                           2020, ¶4).




                                                                                                                                                 304
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 305 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis            Priv.                  Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/21/2018 DP -          Email chain containing predecisional and               N       Not deliberative
 002028 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9494        9494                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. The second paragraph of
                                                           the email from Eric Jones to Chad Wolf, dated
                                                           February 21, 2018, 6:45:26 PM, provides
                                                           impressions of a draft report regarding military
                                                           service of transgender persons and conveys
                                                           suggested changes from Admiral Charles D.
                                                           Michel, Vice Commandant of the U.S. Coast
                                                           Guard. That portion of the document is
                                                           predecisional. It was created before the DoD
                                                           Policy was finalized. It is also deliberative, as it
                                                           reflects impressions and suggestions among
                                                           DHS and Coast Guard Officials regarding
                                                           development of the DoD Policy. (See
                                                           Declaration of RDML McPherson, September 3,
                                                           2020, ¶4).




                                                                                                                                                 305
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 306 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/12/2018 DP -          Email chain containing predecisional and            Y
 002481 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9497        9499                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   306
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 307 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/12/2018 DP -          Email chain containing predecisional and            Y
 002482 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9500        9501                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   307
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 308 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/6/2018 DP -         Email chain containing predecisional and            Y
 002483 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9502        9503                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   308
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 309 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/2/2018 DP -         Email chain containing predecisional and            Y
 002484 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9504        9505                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   309
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 310 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/2/2018 DP -         Email chain containing predecisional and            Y
 002485 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9506        9507                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   310
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 311 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/2/2018 DP -         Email chain containing predecisional and            Y
 002486 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9508        9509                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   311
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 312 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/2/2018 DP -         Email chain containing predecisional and            Y
 002487 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9510        9511                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   312
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 313 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/2/2018 DP -         Email chain containing predecisional and            Y
 002488 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9512        9513                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).




                                                                                                                                   313
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 314 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             2/1/2018 DP -         Email chain containing predecisional and             Y
 002489 hold0000 hold0000                0:00 Deliberative deliberative discussions regarding the
          9514        9514                    Process      formulation of transgender military policy.
                                                           Portions of email chain are pre-decisional,
                                                           exchanged before the DoD Policy was finalized,
                                                           and are also deliberative, reflecting impressions
                                                           and suggestions among DHS and DoD Officials
                                                           regarding development of the DoD Policy: (1)
                                                           February 13, 2018 2:09:32 AM email from
                                                           Stephanie Barna to Claire Grady, first
                                                           paragraph, second half of last sentence; (2)
                                                           Friday, February 2, 2018 8:05 AM email from
                                                           Claire Grady to Stephanie Barna, the third
                                                           sentence of the second paragraph and the
                                                           entirety of the third paragraph; and (3)
                                                           Thursday, February 1, 2018 8:07 PM email from
                                                           Stephanie Barna to Claire Grady, the third full
                                                           paragraph. (See Declaration of RDML
                                                           McPherson, ¶ 5).
 DHS00 PrivWith PrivWith           2/18/2018 DP -          Email chain containing predecisional and             Y
 000135 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9445        9445                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. Portions of email chain
                                                           are pre-decisional, exchanged before the DoD
                                                           Policy was finalized, and deliberative, reflecting
                                                           impressions of DHS officials concerning the
                                                           direction of the new policy under development,
                                                           including the text of (1) the February 18, 2018
                                                           5:40:34 PM email from Deputy Secretary Duke
                                                           to RDML Jones; and (2) the February 18, 2018
                                                           6:57 PM email from RDML Jones to Deputy
                                                           Secretary Duke. (See Declaration of RDML
                                                           McPherson, September 3, 2020, ¶ 6).
                                                                                                                                    314
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 315 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/18/2018 DP -          Email chain containing predecisional and             Y
 000136 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9446        9446                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. Portions of email chain
                                                           are pre-decisional, exchanged before the DoD
                                                           Policy was finalized, and deliberative, reflecting
                                                           impressions of DHS officials concerning the
                                                           direction of the new policy under development,
                                                           including the text of (1) the February 18, 2018
                                                           5:40:34 PM email from Deputy Secretary Duke
                                                           to RDML Jones; and (2) the February 18, 2018
                                                           6:57 PM email from RDML Jones to Deputy
                                                           Secretary Duke. (See Declaration of RDML
                                                           McPherson, September 3, 2020, ¶ 6).
 DHS00 PrivWith PrivWith           2/18/2018 DP -          Email chain containing predecisional and             Y
 002530 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9515        9515                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. Portions of email chain
                                                           are pre-decisional, exchanged before the DoD
                                                           Policy was finalized, and deliberative, reflecting
                                                           impressions of DHS officials concerning the
                                                           direction of the new policy under development,
                                                           including the text of (1) the February 18, 2018
                                                           5:40:34 PM email from Deputy Secretary Duke
                                                           to RDML Jones; and (2) the February 18, 2018
                                                           6:57 PM email from RDML Jones to Deputy
                                                           Secretary Duke. (See Declaration of RDML
                                                           McPherson, September 3, 2020, ¶ 6).




                                                                                                                                    315
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 316 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/18/2018 DP -          Email chain containing predecisional and             Y
 002531 hold0000 hold0000                0:00 Deliberative deliberative communications regarding the
          9516        9516                    Process      Department of Defense's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons. Portions of email chain
                                                           are pre-decisional, exchanged before the DoD
                                                           Policy was finalized, and deliberative, reflecting
                                                           impressions of DHS officials concerning the
                                                           direction of the new policy under development,
                                                           including the text of (1) the February 18, 2018
                                                           5:40:34 PM email from Deputy Secretary Duke
                                                           to RDML Jones; and (2) the February 18, 2018
                                                           6:57 PM email from RDML Jones to Deputy
                                                           Secretary Duke. (See Declaration of RDML
                                                           McPherson, September 3, 2020, ¶ 6).




                                                                                                                                    316
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 317 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis       Priv.                  Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/14/2018 DP -          Email chain containing predecisional and          N       Not deliberative
 002038 hold0000 hold0000                0:00 Deliberative deliberative communications regarding
          9495        9496                    Process      response to Congressional request for a
                                                           meeting on LGBT civil rights protections.
                                                           Portions of the email chain contain pre-
                                                           decisional, deliberative suggestions and
                                                           recommendations regarding how to respond to
                                                           Congressional correspondence: (1) a
                                                           Wednesday, February 14, 2018 10:48:35 AM
                                                           email from Scott Shuchart to Cameron Quinn;
                                                           (2) a Tuesday, February 13, 2018 4:23 PM email
                                                           from Montrece Rolling, CRCL Exec Sec to
                                                           Veronica Venture, Jennifer Sultan and Dana
                                                           Salvano-Dunn; and (3) a Tuesday, February 13,
                                                           2018 1:40 PM from Brennan Pritchard to CRCL
                                                           Exec Sec. a Wednesday, February 14, 2018
                                                           10:48:35 AM email from Scott Shuchart to
                                                           Cameron Quinn, DHS Officer for Civil Rights and
                                                           Civil Liberties, discussing an assignment to
                                                           respond to Congressional correspondence
                                                           concerning transgender discrimination. (See
                                                           Declaration of RDML McPherson, September 3,
                                                           2020, ¶ 7).




                                                                                                                                            317
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 318 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege        Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith             1/1/2018 DP -           Briefing memorandum about transgender               N       Not part of a deliberative process
 000192 hold0001 hold0001                0:00 Deliberative   military policy, which is a predecisional and
          2465        2466                    Process;       deliberative internal government document.
                                              WP - Work      Describes status of and proposed changes to
                                              Product        DoD’s policy regarding military service by
                                                             transgender persons and providing
                                                             recommendations regarding the policy. The
                                                             document is pre-decisional, as it pre-dates the
                                                             Secretary of Defense's ultimate decision on the
                                                             DoD Policy and the Secretary of Homeland
                                                             Security’s concurrence. It is also deliberative, as
                                                             it shows mental impressions and thoughts of
                                                             executive branch officials regarding the
                                                             proposed new policy. (See Declaratino of RDML
                                                             McPherson, September 3, 2020, ¶ 8). Contains
                                                             legal advice from LCDR Glenn Goetchius, Deputy
                                                             Office of General Law, relaying litigation
                                                             assessments regarding transgender litigation.




                                                                                                                                                          318
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 319 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege        Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           1/23/2018 DP -            Briefing memorandum about transgender               N       Not part of a deliberative process
 002493 hold0001 hold0001                0:00 Deliberative   military policy, which is a predecisional and
          2472        2474                    Process;       deliberative internal government document.
                                              WP - Work      Describes status of and proposed changes to
                                              Product        DoD’s policy regarding military service by
                                                             transgender persons and providing
                                                             recommendations regarding the policy. The
                                                             document is pre-decisional, as it pre-dates the
                                                             Secretary of Defense's ultimate decision on the
                                                             DoD Policy and the Secretary of Homeland
                                                             Security’s concurrence. It is also deliberative, as
                                                             it shows mental impressions and thoughts of
                                                             executive branch officials regarding the
                                                             proposed new policy. (See Declaration of RDML
                                                             McPherson, September 3, 2020, ¶ 8). Contains
                                                             legal advice from LCDR Glenn Goetchius, Deputy
                                                             Office of General Law, relaying litigation
                                                             assessments regarding transgender litigation.




                                                                                                                                                          319
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 320 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege        Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           1/23/2018 DP -            Draft memorandum, which is a predecisional          N       Not part of a deliberative process
 002494 hold0001 hold0001                0:00 Deliberative   and deliberative internal government
          2475        2476                    Process;       document, about the formulation of
                                              WP - Work      transgender military policy and the associated
                                              Product        litigation. Describes status of and proposed
                                                             changes to DoD’s policy regarding military
                                                             service by transgender persons and providing
                                                             recommendations regarding the policy. The
                                                             document is pre-decisional, as it pre-dates the
                                                             Secretary of Defense's ultimate decision on the
                                                             DoD Policy and the Secretary of Homeland
                                                             Security’s concurrence. It is also deliberative, as
                                                             it shows mental impressions and thoughts of
                                                             executive branch officials regarding the
                                                             proposed new policy. (See Declaration of RDML
                                                             McPherson, September 3, 2020, ¶ 8). Contains
                                                             legal advice from LCDR Glenn Goetchius, Deputy
                                                             Office of General Law, relaying litigation
                                                             assessments regarding transgender litigation.




                                                                                                                                                          320
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 321 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege        Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           1/22/2018 DP -            Briefing memorandum about transgender               N       Not part of a deliberative process
 002053 hold0001 hold0001                0:00 Deliberative   military policy, which is a predecisional and
          2467        2469                    Process;       deliberative internal government document.
                                              WP - Work      Describes status of and proposed changes to
                                              Product        DoD’s policy regarding military service by
                                                             transgender persons and providing
                                                             recommendations regarding the policy. The
                                                             document is pre-decisional, as it pre-dates the
                                                             Secretary of Defense's ultimate decision on the
                                                             DoD Policy and the Secretary of Homeland
                                                             Security’s concurrence. It is also deliberative, as
                                                             it shows mental impressions and thoughts of
                                                             executive branch officials regarding the
                                                             proposed new policy. (See Declaration of RDML
                                                             McPherson, September 3, 2020, ¶ 8). Contains
                                                             legal advice from LCDR Glenn Goetchius, Deputy
                                                             Office of General Law, relaying litigation
                                                             assessments regarding transgender litigation.




                                                                                                                                                          321
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 322 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege        Document Description and Privilege Basis         Priv.                  Notes
          Withhold Withhold                     Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           1/23/2018 DP -            Draft memorandum, which is a predecisional          N       Not part of a deliberative process
 002054 hold0001 hold0001                0:00 Deliberative   and deliberative internal government
          2470        2471                    Process;       document, about the formulation of
                                              WP - Work      transgender military policy and the associated
                                              Product        litigation. Describes status of and proposed
                                                             changes to DoD’s policy regarding military
                                                             service by transgender persons and providing
                                                             recommendations regarding the policy. The
                                                             document is pre-decisional, as it pre-dates the
                                                             Secretary of Defense's ultimate decision on the
                                                             DoD Policy and the Secretary of Homeland
                                                             Security’s concurrence. It is also deliberative, as
                                                             it shows mental impressions and thoughts of
                                                             executive branch officials regarding the
                                                             proposed new policy. (See Declaration of RDML
                                                             McPherson, September 3, 2020, ¶ 8). Contains
                                                             legal advice from LCDR Glenn Goetchius, Deputy
                                                             Office of General Law, relaying litigation
                                                             assessments regarding transgender litigation.




                                                                                                                                                          322
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 323 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege     Document Description and Privilege Basis         Priv.                Notes
          Withhold Withhold                     Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/20/2018 AC -        Email chain relaying legal advice from DHS's      Y
 000128 hold0001 hold0001                0:00 Attorney   Office of the General Counsel and containing
          2391        2392                    Client     predecisional and deliberative communications
                                              Privilege; regarding the Department of Defense's Report
                                              DP -       and Recommendations on Military Service by
                                              Deliberative
                                                         Transgender Persons. This document is
                                              Process    predecisional, as it pre-dates the Secretary of
                                                         Defense's ultimate decision on the DoD Policy.
                                                         It is also deliberative. It shows the mental
                                                         impressions and thoughts of senior executive
                                                         branch officials regarding the proposed new
                                                         policy. Describes DoD’s Transgender Report
                                                         and recommended policy changes, and opinions
                                                         of executive branch officials regarding the
                                                         proposed recommendations. (See Declaration
                                                         of RDML McPherson, September 3, 2020, ¶ 9).
                                                         Relays legal advice from DHS's Office of the
                                                         General Counsel.
 DHS00    PrivWith    PrivWith    2/16/2018 DP -         Email discussing and attaching predecisional      Y           Requires Warner Review
 000141   hold0000    hold0000         0:00 Deliberative and deliberative draft of the Department of
          9447        9448                  Process      Defense's Report and Recommendations on
                                                         Military Service by Transgender Persons marked
                                                         as Attorney Work Product. This document is
                                                         predecisional, as it pre-dates the Secretary of
                                                         Defense's ultimate decision on the DoD Policy.
                                                         It is also deliberative. It shows the mental
                                                         impressions and thoughts of senior executive
                                                         branch officials regarding the proposed new
                                                         policy. Describes DoD’s Transgender Report
                                                         and recommended policy changes, and opinions
                                                         of executive branch officials regarding the
                                                         proposed recommendations. (See Declaration
                                                         of RDML McPherson, September 3, 2020, ¶ 9).

                                                                                                                                                323
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 324 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis           Priv.                  Notes
          Withhold Withhold                     Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 DHS00 PrivWith PrivWith           2/16/2018 DP -          Email discussing and attaching predecisional       Y           Requires Warner Review
 002532 hold0000 hold0000                0:00 Deliberative and deliberative draft of the Department of
          9517        9518                    Process      Defense's Report and Recommendations on
                                                           Military Service by Transgender Persons marked
                                                           as Attorney Work Product. This document is
                                                           predecisional, as it pre-dates the Secretary of
                                                           Defense's ultimate decision on the DoD Policy.
                                                           It is also deliberative. It shows the mental
                                                           impressions and thoughts of senior executive
                                                           branch officials regarding the proposed new
                                                           policy. Describes DoD’s Transgender Report
                                                           and recommended policy changes, and opinions
                                                           of executive branch officials regarding the
                                                           proposed recommendations. (See Declaration
                                                           of RDML McPherson, September 3, 2020, ¶ 9).
 DHS00 PrivWith PrivWith           2/22/2018 DP -          Email containing predecisional and deliberative    N           Not deliberative
 000087 hold0000 hold0000                0:00 Deliberative discussions regarding proposed responses to
          9437        9439                    Process      press inquiries and media coverage regarding
                                                           transgender military policy. Portions of email
                                                           are pre-decisional, as they precede DHS’s
                                                           decision about how to respond to the media.
                                                           These documents are also deliberative, as they
                                                           contain questions and recommendations from
                                                           senior policy makers concerning possible
                                                           responses to media: (1) February 22, 2018 4:30
                                                           PM email message from former Assistant
                                                           Secretary for Public Affairs Jonathan Hoffman to
                                                           other DHS officials requests information




                                                                                                                                                   324
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 325 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date      Privilege      Document Description and Privilege Basis            Priv.   Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith             2/1/2018 DP -           Comments matrix regarding a draft DoD             Y
 100000 hold0001 hold0001                0:00 Deliberative   memorandum. This document is pre-decisional
 93       2281        2291                    ; AC-          because it contains the Army's comments and
                                              Attorney-      proposed changes to a draft DoD memorandum
                                              Client         concerning a policy that was not yet finalized.
                                              Privilege      The suggested edits in the comments matrix are
                                                             deliberative as they show deliberations by Army
                                                             officials as they consider and recommend
                                                             material they believe should be included in the
                                                             policy. This document is also in large part
                                                             protected by the attorney-client privilege. The
                                                             comments and recommendations of Army
                                                             attorneys MAJ Murphy and Ms. Patoir reflect
                                                             the provision of legal advice concerning the
                                                             development of this policy. (SeeDeclaration of
                                                             COL Emanuel, September 4, 2020, ⁋ 3).




                                                                                                                                   325
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 326 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis          Priv.   Notes
          Withhold Withhold                    Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 DP -          Email with subject line: "Policy clarification for Y
 100013 hold0000 hold0000                0:00 Deliberative Transgender Service Members". This email
 37       9314        9315                                 chain is deliberative in that it reflects internal
                                                           Army deliberations regarding the policy
                                                           pertaining to accession of transgender persons
                                                           and persons diagnosed with or having a history
                                                           of gender dysphoria. This email chain provides
                                                           specific recommendations from an Army subject
                                                           matter expert to high ranking Army officials
                                                           regarding aspects of DoD's accessions policy
                                                           where Army commands require further policy
                                                           guidance from the DoD. This email chain is pre-
                                                           decisional because it was generated prior to the
                                                           finalization of the DoD Policy on Military Service
                                                           by Transgender Persons and Persons with
                                                           Gender Dysphoria, and prior to the issuance of
                                                           the additional guidnace requested in the email
                                                           chain. This email chain is deliberative because it
                                                           reflects the views, recommendations and
                                                           analysis of Army personnel with repect to the
                                                           development of the DoD Policy. (See
                                                           Declaration of COL Emanuel, September 4,
                                                           2020, ⁋ 4).




                                                                                                                                326
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 327 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis          Priv.   Notes
          Withhold Withhold                    Claimed                                                          Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 DP -          Email with subject line: "Fw: Policy clarification Y
 100013 hold0000 hold0000                0:00 Deliberative for Transgender Service Members". This email
 38       9316        9317                                 chain is deliberative in that it reflects internal
                                                           Army deliberations regarding the policy
                                                           pertaining to accession of transgender persons
                                                           and persons diagnosed with or having a history
                                                           of gender dysphoria. This email chain provides
                                                           specific recommendations from an Army subject
                                                           matter expert to high ranking Army officials
                                                           regarding aspects of DoD's accessions policy
                                                           where Army commands require further policy
                                                           guidance from the DoD. This email chain is pre-
                                                           decisional because it was generated prior to the
                                                           finalization of the DoD Policy on Military Service
                                                           by Transgender Persons and Persons with
                                                           Gender Dysphoria, and prior to the issuance of
                                                           the additional guidnace requested in the email
                                                           chain. This email chain is deliberative because it
                                                           reflects the views, recommendations and
                                                           analysis of Army personnel with repect to the
                                                           development of the DoD Policy. (See
                                                           Declaration of COL Emanuel, ⁋ 4).




                                                                                                                                327
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 328 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                    Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 DP -          Email with subject line: "Re: TG Service Policy -   Y
 100013 hold0000 hold0000                0:00 Deliberative Privacy Issues". This email chain reflects the
 40       9318        9319                                 views, recommendations, and analysis of senior
                                                           Army officials regarding the development of the
                                                           DoD policy pertaining to the accession of
                                                           transgender persons and persons diagnosed
                                                           with or having a history of gender dysphoria,
                                                           specifically with respect to privacy
                                                           accomodations. This email chain also reveals
                                                           deliberative discussions between the Army and
                                                           the DoD concerning the development of the
                                                           DoD policy with respect to the integration of
                                                           transgender applicants into recruit training.
                                                           This document is deliberative because it reflects
                                                           the Army's views, analysis, and
                                                           recommendations concerning the development
                                                           of the DoD policy. This document is pre-
                                                           decisional because those views, analysis, and
                                                           recommendations regarding DoD's policy were
                                                           generated prior to the finalization of DoD's
                                                           policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 5).




                                                                                                                                   328
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 329 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis             Priv.   Notes
          Withhold Withhold                    Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/27/2018 DP -          Email with subject line: "Re: TG Service Policy -   Y
 100013 hold0000 hold0000                0:00 Deliberative Privacy Issues" This email chain reflects the
 41       9320        9322                                 views, recommendations, and analysis of senior
                                                           Army officials regarding the development of the
                                                           DoD policy pertaining to the accession of
                                                           transgender persons and persons diagnosed
                                                           with or having a history of gender dysphoria,
                                                           specifically with respect to privacy
                                                           accomodations. This email chain also reveals
                                                           deliberative discussions between the Army and
                                                           the DoD concerning the development of the
                                                           DoD policy with respect to the integration of
                                                           transgender applicants into recruit training.
                                                           This document is deliberative because it reflects
                                                           the Army's views, analysis, and
                                                           recommendations concerning the development
                                                           of the DoD policy. This document is pre-
                                                           decisional because those views, analysis, and
                                                           recommendations regarding DoD's policy were
                                                           generated prior to the finalization of DoD's
                                                           policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 5).




                                                                                                                                   329
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 330 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege     Document Description and Privilege Basis         Priv.                Notes
          Withhold Withhold                    Claimed                                                        Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/29/2018 DP -        Info paper to Under Secretary of the Army on     Y           Requires Warner Review
 100013 hold0000 hold0000                0:00 Deliberative
                                                         Transgender Service. This document is an
 48.000 9323          9324                               information paper drafted by an Army subject
 1                                                       matter expert that provided an update to the
                                                         Under Secretary of the Army on the Army's
                                                         recommendations regarding the development
                                                         of DoD's policy pertaining to the accession of
                                                         transgender persons and persons diagnosed
                                                         with or having a history of gender dysphoria.
                                                         This document is deliberative because it
                                                         contains Army recommendations and views on
                                                         DoD's policy, and reflects discussions between
                                                         the Army regarding those recommendations.
                                                         This document is pre-decisional because it was
                                                         generated prior to the finalization of DoD's
                                                         policy. (See Declaration of COL Emanuel,
                                                         September 4, 2020, ⁋ 6).
 Army_    PrivWith    PrivWith     2/2/2018 DP -         Email chain with subject line: "Proposed         Y
 100110   hold0000    hold0000         0:00 Deliberative Changes to Transgender Policies". This email
 24       9327        9328                               chain is deliberative because it contains the
                                                         Army's views and analysis on the then-current
                                                         Army policy on the management of transgender
                                                         ROTC cadets as well as recommendations to
                                                         address specific aspects of that policy. This
                                                         email chain is pre-decisional because it
                                                         precedes any changes to this policy. (See
                                                         Declaration of COL Emanuel, September 4,
                                                         2020, ⁋ 7).




                                                                                                                                               330
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 331 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                    Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/20/2018 DP -          Email chain with subject line: "TG ROTC Issues".    Y
 100386 hold0000 hold0000                0:00 Deliberative This email chain is deliberative because it
 57       9396        9397                                 contains the Army's views and analysis on the
                                                           then-current Army policy on the management
                                                           of transgender ROTC cadets as well as
                                                           recommendations to address specific aspects of
                                                           that policy. This email chain is pre-decisional
                                                           because it precedes any changes to this policy.
                                                           (See Declaration of COL Emanuel, September 4,
                                                           2020, ⁋ 7).
 Army_ PrivWith PrivWith             2/2/2018 DP -         Information paper entitled "Subject: Proposed       Y           Requires Warner Review
 100110 hold0000 hold0000                0:00 Deliberative Changes to Army Policy for the Management of
 24.000 9329          9330                                 Transgender (TG) ROTC Cadets". This document
 2                                                         is deliberative because it contains the Army's
                                                           views and analysis on the then-current Army
                                                           policy on the management of transgender ROTC
                                                           cadets as well as recommendations to address
                                                           specific aspects of that policy. This document is
                                                           pre-decisional because it precedes any changes
                                                           to this policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 7).
 Army_ PrivWith PrivWith             2/1/2018 DP -         Information paper entitled "Subject: Proposed       Y           Requires Warner Review
 100352 hold0000 hold0000                0:00 Deliberative Changes to Army Policy for the Management of
 95       9394        9395                                 Transgender (TG) ROTC Cadets". This document
                                                           is deliberative because it contains the Army's
                                                           views and analysis on the then-current Army
                                                           policy on the management of transgender ROTC
                                                           cadets as well as recommendations to address
                                                           specific aspects of that policy. This document is
                                                           pre-decisional because it precedes any changes
                                                           to this policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 7).


                                                                                                                                                    331
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 332 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis            Priv.                Notes
          Withhold Withhold                    Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith             2/2/2018 DP -         Information paper entitled "Subject: Proposed       Y           Requires Warner Review
 100386 hold0000 hold0000                0:00 Deliberative Changes to Army Policy for the Management of
 59       9398        9399                                 Transgender (TG) ROTC Cadets". This document
                                                           is deliberative because it contains the Army's
                                                           views and analysis on the then-current Army
                                                           policy on the management of transgender ROTC
                                                           cadets as well as recommendations to address
                                                           specific aspects of that policy. This document is
                                                           pre-decisional because it precedes any changes
                                                           to this policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 7).
 Army_ PrivWith PrivWith             2/1/2018 DP -         Information paper entitled "Subject: Proposed       Y           Requires Warner Review
 100398 hold0000 hold0000                0:00 Deliberative Changes to Army Policy for the Management of
 32       9428        9429                                 Transgender (TG) ROTC Cadets". This document
                                                           is deliberative because it contains the Army's
                                                           views and analysis on the then-current Army
                                                           policy on the management of transgender ROTC
                                                           cadets as well as recommendations to address
                                                           specific aspects of that policy. This document is
                                                           pre-decisional because it precedes any changes
                                                           to this policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 7).




                                                                                                                                                    332
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 333 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis      Priv.                  Notes
          Withhold Withhold                    Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/25/2018 DP -        Proposed talking points for Army DJAG. This        N       Not deliberative
 100131 hold0000 hold0000                0:00 Deliberative
                                                         document contains proposed talking points for
 35.000 9334          9338                               the Army's Deputy Judge Advocate General
 1                                                       (DJAG) concerning the policy on military service
                                                         by transgender persons and persons diagnosed
                                                         with or having a history of gender dysphoria.
                                                         This document was prepared in preparation for
                                                         the DJAG's participation in an American Bar
                                                         Association conference. This document is pre-
                                                         decisional because its recommendations were
                                                         generated prior to, and in preparation for, the
                                                         DJAG's participation in the ABA conference.
                                                         This document is deliberative because its
                                                         recommendations reflect the deliberative
                                                         process undertaken by the Army in preparing
                                                         the DJAG to discuss the policy in a public
                                                         setting. (See Declaration of COL Emanuel,
                                                         September 4, 2020, ⁋ 8).
 Army_    PrivWith    PrivWith    1/29/2018 DP -         Information paper entitled "Subject: Update on     N       Not deliberative
 100399   hold0000    hold0000         0:00 Deliberative Transgender Service". This document is
 43       9430        9431                               deliberative because it reflects internal
                                                         deliberations and discussions between DoD and
                                                         the Army regarding the development of DoD's
                                                         policy on military service by transgender
                                                         persons and persons with gender dysphoria,
                                                         and identifies and discusses areas for which the
                                                         Army recommended that DoD provide
                                                         additional guidance. This document is pre-
                                                         decisional because it was generated prior to the
                                                         finalization of the DoD policy and the issuance
                                                         of further DoD guidance. (See Declaration of
                                                         COL Emanuel, September 4, 2020, ⁋ 9).


                                                                                                                                           333
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 334 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis        Priv.                  Notes
          Withhold Withhold                    Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/29/2018 DP -          Information paper entitled "Subject: Update on N            Not deliberative
 100399 hold0000 hold0000                0:00 Deliberative Transgender Service". This document is
 45       9432        9433                                 deliberative because it reflects internal
                                                           deliberations and discussions between DoD and
                                                           the Army regarding the development of DoD's
                                                           policy on military service by transgender
                                                           persons and persons with gender dysphoria,
                                                           and identifies and discusses areas for which the
                                                           Army recommended that DoD provide
                                                           additional guidance. This document is pre-
                                                           decisional because it was generated prior to the
                                                           finalization of the DoD policy and the issuance
                                                           of further DoD guidance. (SeeDeclaration of COL
                                                           Emanuel, September 4, 2020, ⁋ 9).
 Army_ PrivWith PrivWith             2/7/2018 DP -         Email chain with subject line, "USMA              Y
 100401 hold0000 hold0000                0:00 Deliberative Transgender Policy". This email chain contains
 99       9434        9436                                 deliberations and recommended edits to a draft
                                                           United States Military Academy ("USMA") policy
                                                           regarding transgender persons and persons
                                                           disgnosed with or having a history of gender
                                                           dysphoria. The redacted portion of this
                                                           document contains comments and proposed
                                                           revisions to that policy. The redacted portion of
                                                           this document is pre-decisional because its
                                                           comments and proposals precede any revisions
                                                           to that policy. The redacted portion of this
                                                           document is deliberative because the
                                                           information reflects the Army's input, analysis,
                                                           and opinion concerning proposals to the USMA
                                                           policy. (See Declaration of COL Emanuel,
                                                           September 4, 2020, ⁋ 10).



                                                                                                                                              334
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 335 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                    Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/17/2018 DP -          Email chain with subject line: "Interim Review:    Y           Requires Warner Review
 100304 hold0000 hold0000                0:00 Deliberative DRAFT REPORT 15 FEB 1700 readiness
 42       9344        9348                                 edits.docx". This email chain reflects
                                                           deliberations between DoD and Army personnel
                                                           in drafting DoD's Report and Recommendations
                                                           on Military Service by Transgender Persons
                                                           ("DoD's Report"). This email chain reflects the
                                                           review, comments, edits, and suggestions of
                                                           COL Mary Krueger and senior DoD officials
                                                           William Bushman and Ryan Newman on a
                                                           working draft of DoD's Report. This email chain
                                                           is pre-decisional because it was generated prior
                                                           to the finalization of DoD's Report. This email
                                                           chain is deliberative because it reflects the
                                                           Army's and DoD's inputs, thoughts, and
                                                           opinions on both the draft DoD Report and the
                                                           policy concerning military service by
                                                           transgender persons and persons diagnosed
                                                           with or having a history of gender dysphoria.
                                                           (See Declaration of COL Emanuel, September 4,
                                                           2020, ⁋ 11).




                                                                                                                                                   335
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 336 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis           Priv.                Notes
          Withhold Withhold                    Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/17/2018 DP -          Email chain with subject line: "Interim Review:    Y           Requires Warner Review
 100304 hold0000 hold0000                0:00 Deliberative DRAFT REPORT 15 FEB 1700 readiness
 47       9349        9353                                 edits.docx". This email chain reflects
                                                           deliberations between DoD and Army personnel
                                                           in drafting DoD's Report and Recommendations
                                                           on Military Service by Transgender Persons
                                                           ("DoD's Report"). This email chain reflects the
                                                           review, comments, edits, and suggestions of
                                                           COL Mary Krueger and senior DoD officials
                                                           William Bushman and Ryan Newman on a
                                                           working draft of DoD's Report. This email chain
                                                           is pre-decisional because it was generated prior
                                                           to the finalization of DoD's Report. This email
                                                           chain is deliberative because it reflects the
                                                           Army's and DoD's inputs, thoughts, and
                                                           opinions on both the draft DoD Report and the
                                                           policy concerning military service by
                                                           transgender persons and persons diagnosed
                                                           with or having a history of gender dysphoria.
                                                           (SeeDeclaration of COL Emanuel, September 4,
                                                           2020, ⁋ 11).




                                                                                                                                                   336
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 337 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                    Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/16/2018 DP -          Email chain with subject line: "Interim Review:    Y
 100304 hold0000 hold0000                0:00 Deliberative DRAFT REPORT 15 FEB 1700 readiness
 59       9354        9354                                 edits.docx". This email chain reflects
                                                           deliberations between DoD and Army personnel
                                                           in drafting DoD's Report and Recommendations
                                                           on Military Service by Transgender Persons
                                                           ("DoD's Report"). This email chain reflects the
                                                           review, comments, edits, and suggestions of
                                                           COL Mary Krueger and senior DoD officials
                                                           William Bushman and Ryan Newman on a
                                                           working draft of DoD's Report. This email chain
                                                           is pre-decisional because it was generated prior
                                                           to the finalization of DoD's Report. This email
                                                           chain is deliberative because it reflects the
                                                           Army's and DoD's inputs, thoughts, and
                                                           opinions on both the draft DoD Report and the
                                                           policy concerning military service by
                                                           transgender persons and persons diagnosed
                                                           with or having a history of gender dysphoria.
                                                           (See Declaration of COL Emanuel, September 4,
                                                           2020, ⁋ 11); (Declaration of Platte Moring,
                                                           September 4, 2020, ⁋ 11).




                                                                                                                                  337
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 338 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis           Priv.   Notes
          Withhold Withhold                    Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/16/2018 DP -          Email with subject line: "Interim Review: DRAFT   Y
 100304 hold0000 hold0000                0:00 Deliberative REPORT 15 FEB 1700 readiness edits.docx". This
 60       9355        9355                                 email reflects deliberations between DoD and
                                                           Army personnel in drafting DoD's Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons ("DoD's Report"). This
                                                           email reflects the review, comments, edits, and
                                                           suggestions of COL Mary Krueger and senior
                                                           DoD officials William Bushman and Ryan
                                                           Newman on a working draft of DoD's Report.
                                                           This email is pre-decisional because it was
                                                           generated prior to the finalization of DoD's
                                                           Report. This email is deliberative because it
                                                           reflects the Army's and DoD's inputs, thoughts,
                                                           and opinions on both the draft DoD Report and
                                                           the policy concerning military service by
                                                           transgender persons and persons diagnosed
                                                           with or having a history of gender dysphoria.
                                                           (See Declaration of COL Emanuel, September 4,
                                                           2020, ⁋ 11); (Declaration of Platte Moring,
                                                           September 4, 2020, ⁋ 11).




                                                                                                                                 338
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 339 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis            Priv.                 Notes
          Withhold Withhold                     Claimed                                                            Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           2/16/2018 DP -          Working draft of DoD's Report and                   Y
 100304 hold0000 hold0000                0:00 Deliberative Recommendations on Military Service by
 61       9356        9392                                 Transgender Persons. This document is pre-
                                                           decisional because it is an incomplete and non-
                                                           final draft of the DoD Report and
                                                           Recommendations on Military Service by
                                                           Transgender Persons ("DoD Report"), drafted
                                                           prior to the finalization of DoD's Report or the
                                                           DoD policy on military service by transgender
                                                           persons and persons with gender dysphoria.
                                                           This document is deliberative because it reflects
                                                           COL Mary Krueger's inputs, thoughts,
                                                           comments, and opinions on the draft DoD
                                                           Report and the DoD policy. (See Declaration of
                                                           COL Emanuel, September 4, 2020, ⁋ 12).
 AF_000 PrivWith PrivWith          2/24/2018 DP -          Email subject line "RE: 22 Feb 18 SD Staff          N           Not deliberative. Produce Page
 35762_ hold0001 hold0001                     Deliberative Meeting Readout". This email chain contains                     12384 through DSD. Produce
 AF2      2384        2386                    Process      the thoughts, views, analysis, impressions, and                 paragraph P&R on p. 12385.
                                                           stated intended actions of senior leaders in the                Balance is not material.
                                                           military departments and DoD on a wide range
                                                           of topics and projects, including adverse
                                                           personnel action; all of the withheld portions
                                                           are unrelated to transgender policy. This
                                                           document is deliberative because it reflects
                                                           discussions raised during a DoD staff meeting
                                                           and a separate discussion about the merits of a
                                                           personnel grievance and contemplated adverse
                                                           personnel action. This document is pre-
                                                           decisional because it reflects discussions of
                                                           ongoing and upcoming issues, projects, and
                                                           actions. (See Declaration of Lt Col Stingl,
                                                           September 2, 2020, ⁋ 4).


                                                                                                                                                            339
                                 Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 340 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date    Privilege      Document Description and Privilege Basis            Priv.                  Notes
          Withhold Withhold                    Claimed                                                           Y/N
            Begin        End
            Bates       Bates
 AF_000 PrivWith PrivWith          1/31/2018 DP -         Email subject line "RE: transgender guidance".         N       Not deliberative
 38441    hold0000 hold0000                  Deliberative This email chain contains the views, analysis,
          9305        9306                   Process      and requests by Air Force personnel on pending
                                                          non-finalized policy of the DoD's Medical
                                                          Personnel Executive Steering Committee
                                                          (MEDPERS). This document is pre-decisional
                                                          because it reflects the unpublished unapproved
                                                          draft or proposed policy that was currently
                                                          under discussion. This document is pre-
                                                          decisional because it reflects draft or proposed
                                                          policy prior to the issuance of the official policy.
                                                          (See Declaration of Lt Col Stingl, September 2,
                                                          2020, ⁋ 5).
 AF_000 PrivWith PrivWith          1/31/2018 DP -         Email subject line "RE: transgender guidance".         N       Not deliberative
 38516    hold0000 hold0000                  Deliberative This email chain contains the views, analysis,
          9307        9308                   Process      and requests by Air Force personnel on pending
                                                          non-finalized policy of the DoD's Medical
                                                          Personnel Executive Steering Committee
                                                          (MEDPERS). This document is pre-decisional
                                                          because it reflects the unpublished unapproved
                                                          draft or proposed policy that was currently
                                                          under discussion. This document is pre-
                                                          decisional because it reflects draft or proposed
                                                          policy prior to the issuance of the official policy.
                                                          (See Declaration of Lt Col Stingl, September 2,
                                                          2020, ⁋ 5).




                                                                                                                                                340
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 341 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date    Privilege      Document Description and Privilege Basis              Priv.   Notes
          Withhold Withhold                    Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 AF_000 PrivWith PrivWith          1/26/2018 DP -         Email subject line "TG Policy Memo Review".          Y
 38018_ hold0000 hold0000                    Deliberative This email thread contains the views and
 AF2      9294        9295                   Process      analysis of some members of the Air Force on a
                                                          draft DoD policy memo intended for Secretary
                                                          Wilkie's signature. This document is pre-
                                                          decisional because it reflects the request for
                                                          and provision of comments, opinions, and
                                                          recommendations from the military services
                                                          prior to the issuance of the DoD Transgender
                                                          Service Policy. This document is deliberative
                                                          because it reflects inputs, thoughts, opinions,
                                                          and recommendations on the contours of the
                                                          policy concerning military service by
                                                          transgender individuals. (See Declaration of Lt
                                                          Col Stingl, September 2, 2020, ⁋ 6).
 AF_000 PrivWith PrivWith          1/26/2018 DP -         Draft memo subject: "Transgender Service             Y
 38020_ hold0000 hold0000                    Deliberative Policy". This document is a draft of a DoD policy
 AF2      9296        9297                   Process      memorandum for signature by then-Under
                                                          Secretary of the Defense for Personnel and
                                                          Readiness Robert L. Wilkie. It contains markups
                                                          by Air Force personnel. This document is pre-
                                                          decisional because it is a draft generated prior
                                                          to the issuance of the final DoD policy
                                                          memorandum. This document is deliberative
                                                          because it reflects the deliberations of Air Force
                                                          personnel as to the contents of the
                                                          memorandum rather than a final position of
                                                          DoD or the Air Force. (See Declaration of Lt Col
                                                          Stingl, September 2, 2020, ⁋ 6).




                                                                                                                                   341
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 342 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis              Priv.                Notes
          Withhold Withhold                     Claimed                                                             Y/N
            Begin        End
            Bates       Bates
 AF_000 PrivWith PrivWith          1/26/2018 DP -          Draft memo subject: "Transgender Service             Y           Requires Warner Review
 38439    hold0000 hold0000                   Deliberative Policy". This document is a draft of a DoD policy
          9303        9304                    Process      memorandum for signature by then-Under
                                                           Secretary of the Defense for Personnel and
                                                           Readiness Robert L. Wilkie. It contains markups
                                                           by Air Force personnel. This document is pre-
                                                           decisional because it is a draft generated prior
                                                           to the issuance of the final DoD policy
                                                           memorandum. This document is deliberative
                                                           because it reflects the deliberations of Air Force
                                                           personnel as to the contents of the
                                                           memorandum rather than a final position of
                                                           DoD or the Air Force. (See Declaration of Lt Col
                                                           Stingl, September 2, 2020, ⁋ 6).
 Army_ PrivWith PrivWith           1/26/2018 DP -          Draft memo subject "Transgender Service              Y           Requires Warner Review
 100244 hold0001 hold0001                0:00 Deliberative Policy". This document is a draft of a DoD policy
 52       2387        2388                                 memorandum for signature by then-Under
                                                           Secretary of the Defense for Personnel and
                                                           Readiness Robert L. Wilkie. It contains markups
                                                           by Air Force personnel. This document is pre-
                                                           decisional because it is a draft generated prior
                                                           to the issuance of the final DoD policy
                                                           memorandum. This document is deliberative
                                                           because it reflects the deliberations of Air Force
                                                           personnel as to the contents of the
                                                           memorandum rather than a final position of
                                                           DoD or the Air Force. (See Declaration of Lt Col
                                                           Stingl, September 2, 2020, ⁋ 6).




                                                                                                                                                     342
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 343 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis              Priv.                Notes
          Withhold Withhold                    Claimed                                                              Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 DP -          Draft memo subject "Transgender Service              Y           Requires Warner Review
 100245 hold0001 hold0001                0:00 Deliberative Policy". This document is a draft of a DoD policy
 92       2389        2390                                 memorandum for signature by then-Under
                                                           Secretary of the Defense for Personnel and
                                                           Readiness Robert L. Wilkie. It contains markups
                                                           by Air Force personnel. This document is pre-
                                                           decisional because it is a draft generated prior
                                                           to the issuance of the final DoD policy
                                                           memorandum. This document is deliberative
                                                           because it reflects the deliberations of Air Force
                                                           personnel as to the contents of the
                                                           memorandum rather than a final position of
                                                           DoD or the Air Force. (See Declaration of Lt Col
                                                           Stingl, September 2, 2020, ⁋ 6).
 Army_ PrivWith PrivWith           1/16/2018 N/A           This document was inadvertently included in Lt       N
 100395 hold0000 hold0000                0:00              Col Stingl's September 2, 2020 declaration and
 88       9400        9427                                 with the in camera submission. Defendants
                                                           intend to produce this document to Plaintiffs in
                                                           un-redacted form and to file a corrected
                                                           declaration.




                                                                                                                                                     343
                                Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 344 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege       Document Description and Privilege Basis         Priv.   Notes
          Withhold Withhold                     Claimed                                                         Y/N
            Begin        End
            Bates       Bates
 DoD00 PrivWith PrivWith           1/29/2018 DP -          Email subject line "RE: TG Policy Memo             Y
 143145 hold0001 hold0001                0:00 Deliberative Review". This email thread contains the views
          1285        1287                    Process      and analysis of some members of the Air Force
                                                           on a draft DoD policy memo intended for
                                                           Secretary Wilkie's signature. This document is
                                                           pre-decisional because it reflects the request for
                                                           and provision of comments, opinions, and
                                                           recommendations from the military services
                                                           prior to the issuance of the DoD Transgender
                                                           Service Policy. This document is deliberative
                                                           because it reflects inputs, thoughts, opinions,
                                                           and recommendations on the contours of the
                                                           policy concerning military service by
                                                           transgender individuals. (See Declaration of Lt
                                                           Col Stingl, September 2, 2020, ⁋ 6).
 USCG     PrivWith PrivWith        1/19/2018 DP -          Working draft version of Coast Guard's policy      Y
 000060 hold0001 hold0001                0:00 Deliberative titled "Military Gender Transition," COMDTINST
 84-      1295        2280                    Process      M.1000.13, with markups in track changes
 000063                                                    constituting suggested edits and substantive
 75                                                        comments based on deliberations by Coast
                                                           Guard officials. (See Declaration of Brian Judge,
                                                           September 3, 2020, ⁋ 6).
 USCG     PrivWith PrivWith        1/19/2018 DP -          Working draft version of Coast Guard's policy      Y
 000066 hold0001 hold0001                0:00 Deliberative titled "Military Gender Transition," COMDTINST
 31-      2513        2842                    Process      M.1000.13, with markups in track changes
 000066                                                    constituting suggested edits and substantive
 68                                                        comments based on deliberations by Coast
                                                           Guard officials. (See Declaration of Brian Judge,
                                                           September 3, 2020, ⁋ 6).




                                                                                                                                344
                               Case 2:17-cv-01297-MJP Document 641-1 Filed 11/25/20 Page 345 of 345
In Camera Review of 9.14.2020 Privilege Log
  DOCID      Priv        Priv         Date     Privilege      Document Description and Privilege Basis       Priv.   Notes
          Withhold Withhold                     Claimed                                                      Y/N
            Begin        End
            Bates       Bates
 Army_ PrivWith PrivWith           1/26/2018 DP -          Email discussion summarizing concerns from
 100244 hold0001 hold0001                0:00 Deliberative DoD and Service senior leadership regarding
 54       2317        2318                    Process      potential policy gaps and issues related to
                                                           implementation of TG policies and court-
                                                           ordered accessions. Email from ADM Michel
                                                           suggests edits and substantive comments to
                                                           attached draft guidance on the Transgender
                                                           Service Policy memorandum. This email shows
                                                           deliberations by Coast Guard officials with an
                                                           explanation of the rationale for the suggested
                                                           changes within the memorandum. (See
                                                           Declaration of Brian Judge, September 3, 2020,
                                                           ⁋ 7).
 Army_ PrivWith PrivWith           1/26/2018 DP -          Draft document reaffirming certain policies and
 100244 hold0000 hold0000                0:00 Deliberative guidance, submitted for reviewer feedback and
 56       9339        9340                    Process      comment. Draft Transgender Service Policy
                                                           memorandum with suggested edits and changes
                                                           by ADM Michel. This attachment to an email
                                                           shows deliberations by Coast Guard officials
                                                           with substantive edits to the draft guidance.
                                                           (See Declaration of Brian Judge, September 3,
                                                           2020, ⁋ 7).




                                                                                                                             345
